Exhibit 10.1

 

LOGO [g395616im1.jpg]

AIR COMMERCIAL REAL ESTATE ASSOCIATION

STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - NET

 

1. Basic Provisions (“Basic Provisions”).

1.1 Parties: This Lease (“Lease”), dated for reference puposes only as of July
1, 2016, is made by and between 2383 UTAH, LLC, a Delaware limited liability
company (“Lessor”) and KITE PHARMA, INC., a Delaware corporation (“Lessee”),
(collectively the “Parties”, or individually a “Party”).

1.2(a) Premises: That certain portion of the Project (as defined below),
including all improvements therein or to be provided by Lessor under the terms
of this Lese, commonly known by the street address of 2383 Utah Avenue, Suite A,
located in the City of El Segundo, County of Los Angeles, State of California,
with zip code 90245, as outlined on Exhibit the Addendum attached hereto
(“Premises”) and generally described as (describe briefly the nature of the
Premises): the approximately 60,000 rentable square feet of space known as Suite
A and located in the Building (as defined below).

In addition to Lessee’s rights to use and occupy the Premises as hereinafter
specified, Lessee shall have non-exclusive rights to any utility raceways of the
building containing the Premises and located at 2383 Utah Avenue, El Segundo, CA
90245 (“Building”) and to the common Areas (as defined in Paragraph 2.7 below),
but shall not have any rights to the roof or exterior walls of the Building or
to any other buildings in the Project. The Premises, the Building, the Common
Areas, the land upon which they are located, along with all other buildings and
improvements thereon, are herein collectively referred to as the “Project.” (See
also Paragraph 2)

1.2(b) Parking: See Addendum unreserved vehicle parking spaces. (See also
Paragraph 2.6)

1.3 Term: Nine (9) years and six (6) months (“Original Term”) commencing
February 1, 2017 (“Commencement Date”) and ending July 31, 2026 (“Expiration
Date”). (See also Paragraph 3)

1.4 Early Possession: If the Premises are available Lessee may have
non-exclusive possession of the Premises commencing See Addendum (“Early
Possession Date”). (See also Paragraphs 3.2 and 3.3)

1.5 Base Rent: $     See Addendum per month (“Base Rent”), payable on the day of
each month commencing. (See also Paragraph 4)

x If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted. See AddendumParagraph

1.6 Lessee’s Share of Common Area Operating Expenses for the Building:
                     percent (39.45%) (“Lessee’s Share”). In the event that the
size of the Premises and/or the Project are modified during the term of this
Lease, Lessor shall recalculate Lessee’s Share to reflect such modification.

1.7 Base Rent and Other Monies Paid Upon Execution:

(a) Base Rent: $176,400.00 for the period first (1st) month of the Term.

(b) Common Area Operating Expenses: $        for the period                .

(c) Security Deposit: $        (“Security Deposit”). (See also Paragraph 5)

(d) Other: $        for                    .

(e) Total Due Upon Execution of this Lease: $176,400.00.

1.8 Agreed Use: General office, biotechnology, biotechnology manufacturing,
research and development, and other uses consistent with or incidental to the
foregoing, and for no other purposes or uses whatsoever except as set forth in
Paragraph 6 of this Lease below. (See also Paragraph 6)

1.9 Insuring Party. Lessor is the “Insuring Party”. (See also Paragraph 8)

1.10 Real Estate Brokers: (See also Paragraph 15 and 25)

(a) Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):

x Jones Lang LaSalle Americas, Inc. represents Lessor exclusively (“Lessor’s
Broker”);

x CBRE, Inc. represents Lessee exclusively (“Lessee’s Broker”); or

¨                     represents both Lessor and Lessee (“Dual Agency”).

(b) Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement (or if there is no such agreement, the sum
of            or        % of the total Base Rent) for the brokerage services
rendered by the Brokers.

1.11 Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by None (“Guarantor”). (See also Paragraph 37)

1.12 Attachments. Attached hereto are the following, all of which constitute a
part of this Lease:

x an Addendum consisting of Paragraphs 51 through 71;

 

LOGO [g395616im1a.jpg]    PAGE 1 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

x a site plan depicting the Premises;

x a site plan depicting the Project;

x a current set of the Rules and Regulations for the Project;

x a current set of the Rules and Regulations adopted by the owners’ association;

x a Work Letter;

x other (specify); Form of Irrevocable Letter of Credit.

 

2. Premises.

2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. While the approximate square
footage of the Premises may have been used in the marketing of the Premises for
purposes of comparison, the actual rentable square footage of the Premises shall
be as set forth in the approved Final Space Plan (as defined in Exhibit B to the
Addendum) Base Rent stated herein is NOT tied to square footage and is not
otherwise subject to adjustment. should the actual size be determined to be
different. NOTE: Lessee is advised to verify the actual size prior to executing
this Lease. Within ten (10) days of Lessor’s approval of the Final Space Plan,
Lessor and Lessee shall execute a written addendum to the Lease in the form of
Exhibit D to the Addendum confirming, among other things, the rentable square
footage of the Premises, the Base Rent, Lessee’s Share and any other items in
the Lease that are affected by any such change in the rentable square footage of
the Premises.

2.2 Condition. Lessor shall deliver that portion of the Premises contained
within the Building (‘Unit”) to Lessee broom clean and free of debris on the
Commencement Date or the Early Possession Date, whichever first occurs (“Start
Date”), and, so long as the required service contracts described in Paragraph
7.1(b) below are obtained by Lessee and in effect within thirty days following
the Start Date, warrants that the existing electrical, plumbing, fire sprinkler,
lighting, heating, ventilating and air conditioning systems (“HVAC”), loading
doors, sump pumps, if any, and all other such elements in the Unit, other than
those constructed by Lessee, shall be in good operating condition on said date,
that the structural elements of the roof, bearing walls and foundation of the
Unit shall be free of material defects, and that the Unit does not contain
hazardous levels of any mold or fungi defined as toxic under applicable state or
federal law. If a non-compliance with such warranty exists as of the Start Date,
or if one of such systems or elements should malfunction or fail within the
appropriate warranty period, Lessor shall, as Lessor’s sole obligation with
respect to such matter, except as otherwise provided in this Lease, promptly
after receipt of written notice from Lessee setting forth with specificity the
nature and extent of such non-compliance, malfunction or failure, rectify same
at Lessor’s expense. The warranty periods shall be as follows: (i) 6 months as
to the HVAC systems, and (ii) 30 days as to the remaining systems and other
elements of the Unit. If Lessee does not give Lessor the required notice within
the appropriate warranty period, correction of any such non-compliance,
malfunction or failure shall be the obligation of Lessee at Lessee’s sole cost
and expense (except for the repairs to the fire sprinkler systems, roof,
foundations, and/or bearing walls - see Paragraph 7). Lessor also warrants, that
unless otherwise specified in writing, Lessor is unaware of (i) any recorded
Notices of Default affecting the Premises; (ii) any delinquent amounts due under
any loan secured by the Premises; and (iii) any bankruptcy proceeding affecting
the Premises. See Addendum

2.3 Compliance. Lessor warrants that to the best of its knowledge the
improvements on the Premises comply with the building codes, applicable laws,
covenants or restrictions of record, regulations, and ordinances (“Applicable
Requirements”) that were in effect at the time that each improvement, or portion
thereof, was constructed. Said warranty does not apply to the use to which
Lessee will put the Premises, modifications which may be required by the
Americans with Disabilities Act or any similar laws as a result of Lessee’s use
(see Paragraph 49), or to any Alterations or Utility Installations (as defined
in Paragraph 7.3(a)) made or to be made by Lessee. NOTE: Lessee is responsible
for determining whether or not the Applicable Requirements and especially the
zoning are appropriate for Lessee’s intended use, and acknowledges that past
uses of the Premises may no longer be allowed. If the Premises do not comply
with said warranty, Lessor shall, except as otherwise provided, promptly after
receipt of written notice from Lessee setting forth with specificity the nature
and extent of such non-compliance, rectify the same at Lessor’s expense. If
Lessee does not give Lessor written notice of a non-compliance with this
warranty within 6 months 1 year following the Start Date, correction of that
non-compliance shall be the obligation of Lessee at Lessee’s sole cost and
expense. If the Applicable Requirements are hereafter changed so as to require
during the term of this Lease the construction of an addition to or an
alteration of the Unit, Premises and/or Building, (excluding the remediation of
any Hazardous Substance, but except to the extent caused by Lessee’s specific
use or improvement of the Premises), or the reinforcement or other physical
modification of the Unit, Premises and/or Building (“Capital Expenditure”),
Lessor and Lessee shall allocate the cost of such work as follows: See Addendum.



(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use or improvement of the Premises by
Lessee as compared with uses by tenants in general, Lessee shall be fully
responsible for the cost thereof., provided, however that if such Capital
Expenditure is required during the last 2 years of this Lease and the cost
thereof exceeds 6 months’ Base Rent, Lessee may instead terminate this Lease
unless Lessor notifies Lessee, in writing, within 10 days after receipt of
Lessee’s termination notice that Lessor has elected to pay the difference
between the actual cost thereof and the amount equal to 6 months’ Base Rent. If
Lessee elects termination, Lessee shall immediately cease the use of the
Premises which requires such Capital Expenditure and deliver to Lessor written
notice specifying a termination date at least 90 days thereafter. Such
termination date shall, however, in no event be earlier than the last day that
Lessee could legally utilize the Premises without commencing such Capital
Expenditure.

(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then payment for such capital expenditure shall be as set forth
in Section 55 of the Addendum. Lessor shall pay for such Capital Expenditure and
Lessee shall only be obligated to pay, each month during the remainder of the
term of this Lease or any extension thereof, on the date that on which the Base
Rent is due, an amount equal to 1/144th of the portion of such costs reasonably
attributable to the Premises. Lessee shall pay Interest on the balance but may
prepay its obligation at any time. If, however, such Capital Expenditure is
required during the last 2 years of this Lease or if Lessor reasonably
determines that it is not economically feasible to pay its share thereof, Lessor
shall have the option to terminate this Lease upon 90 days prior written notice
to Lessee unless Lessee notifies Lessor, in writing, within 10 days after
receipt of Lessor’s termination notice that Lessee will pay for such Capital
Expenditure. If Lessor does not elect to terminate, and fails to tender its
share of any such Capital Expenditure, Lessee may advance such funds and deduct
same, with Interest, from Rent until Lessor’s share of such costs have been
fully paid. If Lessee is unable to finance Lessor’s share, or if the balance of
the Rent due and payable for the remainder of this Lease is not sufficient to
fully reimburse Lessee on an offset basis, Lessee shall have the right to
terminate this Lease upon 30 days written notice to Lessor.

(c) Notwithstanding the above, or Section 58 of the Addendum, the provisions
concerning Capital Expenditures are intended to apply only to non-voluntary,
unexpected, and new Applicable Requirements. If the Capital Expenditures are
instead triggered by Lessee as a result of an actual or proposed change in use,
change in intensity of use, or modification to the Premises then, and in that
event, Lessee shall either: (i) immediately cease such changed use or intensity
of use and/or take such other steps as may be necessary to eliminate the
requirement for such Capital Expenditure, or (ii) complete such Capital
Expenditure at its own expense. Lessee shall not have any right to terminate
this Lease.

 

LOGO [g395616im1a.jpg]    PAGE 2 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

2.4 Acknowledgements. Lessee acknowledges that: (a) it has been given an
opportunity to inspect and measure the Premises, (b) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the size and condition
of the Premises (including but not limited to the electrical, HVAC and fire
sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s intended use, (c) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefor as the same relate to its occupancy of the Premises, (d) it is not
relying on any representation as to the size of the Premises made by Brokers or
Lessor, (e) the square footage of the Premises was not material to Lessee’s
decision to lease the Premises and pay the Rent stated herein, and (f) neither
Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
honor the Lease or suitability to occupy the Premises, and (ii) it is Lessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants.

2.5 Lessee as Prior Owner/Occupant. The warranties made by Lessor in Paragraph 2
shall be of no force or effect if immediately prior to the Start Date Lessee was
the owner or occupant of the Premises. In such event, Lessee shall be
responsible for any necessary corrective work.

2.6 Vehicle Parking. Lessee shall be entitled to use the number of parking
spaces specified in Paragraph 1.2(b) Section 52. of the Addendum on those
portions of the Common Areas designated from time to time by Lessor for parking.
Lessee shall not use more parking spaces than said number. Said parking spaces
shall be used for parking by vehicles no larger than full-size passenger
automobiles or pick-up trucks, herein called “Permitted Size Vehicles.” Lessor
may regulate the loading and unloading of vehicles by adopting Rules and
Regulations as provided in Paragraph 2.9. No vehicles other than Permitted Size
Vehicles may be parked in the Common Area without the prior written permission
of Lessor. See Addendum. In addition:

(a) Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.

(b) Lessee shall not service or store any vehicles in the Common Areas.

(c) If Lessee permits or allows any of the prohibited activities described in
this Paragraph 2.6, then Lessor shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

2.7 Common Areas - Definition. The term “Common Areas” is defined as all areas
and facilities outside the Premises and within the exterior boundary line of the
Project and interior utility raceways and installations within the Unit that are
provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other tenants of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roadways,
walkways, driveways and landscaped areas.

2.8 Common Areas - Lessee’s Rights. Lessor grants to Lessee, for the benefit of
Lessee and its employees, suppliers, shippers, contractors, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

2.9 Common Areas - Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable rules and regulations (“Rules and Regulations”) for the
management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees. Lessee agrees to abide by and conform to all such Rules and
Regulations, and shall use its best efforts to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform. Lessor
shall not be responsible to Lessee for the non-compliance with said Rules and
Regulations by other tenants of the Project. See Addendum

2.10 Common Areas - Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time:



(a) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas, walkways and utility raceways;

(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;

(c) To designate other land outside the boundaries of the Project to be a part
of the Common Areas;

(d) To add additional buildings and improvements to the Common Areas;

(e) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof; and

(f) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Project as Lessor may, in the exercise of sound
business judgment, deem to be appropriate.

 

3. Term.

3.1 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3.

3.2 Early Possession. Any provision herein granting Lessee Early Possession of
the Premises is subject to and conditioned upon the Premises being available for
such possession prior to the Commencement Date. Any grant of Early Possession
only conveys a non-exclusive right to occupy the Premises. If Lessee totally or
partially occupies the Premises prior to the Commencement Date, the obligation
to pay Base Rent shall be abated for the period of such Early Possession. All
other terms of this Lease (including but not limited to the obligations to pay
Lessee’s Share of Common Area Operating Expenses, Real Property Taxes and
insurance premiums and to maintain the Premises) shall be in effect during such
period. Any such Early Possession shall not affect the Expiration Date.

3.3 Delay In Possession. Lessor agrees to use its best commercially reasonable
efforts to deliver possession of the Premises to Lessee by the Commencement Date
in accordance with the timing set forth in Section 53 of the Addendum. If,
despite said efforts, Lessor is unable to deliver possession by such date,
Lessor shall not be subject to any liability therefor, nor shall such failure
affect the validity of this Lease or change the Expiration Date. Lessee shall
not, however, be obligated to pay Rent or perform its other obligations until
Lessor delivers possession of the Premises and any period of rent abatement that
Lessee would otherwise have enjoyed shall run from the date of delivery of
possession and continue for a period equal to what Lessee would otherwise have
enjoyed under the terms hereof, but minus any days of delay caused by the acts
or omissions of Lessee. If possession is not delivered within 60 days after the
Commencement Date, as the same may be extended under the terms of any Work
Letter executed by Parties, Lessee may, at its option, by notice in writing
within 10 days after the end of such 60 day period, cancel this Lease, in which
event the

 

LOGO [g395616im1a.jpg]    PAGE 3 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee’s right to
cancel shall terminate. If possession of the Premises is not delivered within
120 days after the Commencement Date, this Lease shall terminate unless other
agreements are reached between Lessor and Lessee, in writing.

3.4 Lessee Compliance. Lessor shall not be required to tender possession of the
Premises to Lessee until Lessee complies with its obligation to provide evidence
of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee shall be
required to perform all of its obligations under this Lease from and after the
Start Date, including the payment of Rent to the extent applicable,
notwithstanding Lessor’s election to withhold possession pending receipt of such
evidence of insurance. Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Start Date, the Start Date shall
occur but Lessor may elect to withhold possession until such conditions are
satisfied.

 

4. Rent.

4.1 Rent Defined. All monetary obligations of Lessee to Lessor under the terms
of this Lease (except for the Security Deposit) are deemed to be rent (“Rent”).

4.2 Common Area Operating Expenses. Lessee shall pay to Lessor during the term
hereof, in addition to the Base Rent, Lessee’s Share (as specified in Paragraph
1.6) of all Common Area Operating Expenses, as hereinafter defined, during each
calendar year of the term of this Lease, in accordance with Section 58 of the
Addendum the following provisions:.

(a) “Common Area Operating Expenses” are defined, for purposes of this Lease, as
all costs relating to the ownership and operation of the Project, including, but
not limited to, the following:

(i) The operation, repair and maintenance, in neat, clean, good order and
condition , and if necessary the replacement, of the following:

(aa) The Common Areas and Common Area improvements, including parking areas,
loading and unloading areas, trash areas, roadways, parkways, walkways,
driveways, landscaped areas, bumpers, irrigation systems, Common Area lighting
facilities, fences and gates, elevators, roofs, exterior walls of the buildings,
building systems and roof drainage systems.

(bb) Exterior signs and any tenant directories.

(cc) Any fire sprinkler systems.

(dd) All other areas and improvements that are within the exterior boundaries of
the Project but outside of the Premises and/or any other space occupied by a
tenant.

(ii) The cost of water, gas, electricity and telephone to service the Common
Areas and any utilities not separately metered.

(iii) The cost of trash disposal, pest control services, property management,
security services, owners’ association dues and fees, the cost to repaint the
exterior of any structures and the cost of any environmental inspections.

(iv) Reserves set aside for maintenance, repair and/or replacement of Common
Area improvements and equipment.

(v) Real Property Taxes (as defined in Paragraph 10).

(vi) The cost of the premiums for the insurance maintained by Lessor pursuant to
Paragraph 8.

(vii) Any deductible portion of an insured loss concerning the Building or the
Common Areas.

(viii) Auditors’, accountants’ and attorneys’ fees and costs related to the
operation, maintenance, repair and replacement of the Project.

(ix) The cost of any capital improvement to the Building or the Project not
covered under the provisions of Paragraph 2.3 provided; however, that Lessor
shall allocate the cost of any such capital improvement over a 12 year period
and Lessee shall not be required to pay more than Lessee’s Share of 1/144th of
the cost of such capital improvement in any given month.

(x) The cost of any other services to be provided by Lessor that are stated
elsewhere in this Lease to be a Common Area Operating Expense.

(b) Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building in
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building. However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.

(c) The inclusion of the improvements, facilities and services set forth in
Subparagraph 4.2(a) shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Project already has the same, Lessor already provides the services, or
Lessor has agreed elsewhere in this Lease to provide the same or some of them.

(d) Lessee’s Share of Common Area Operating Expenses is payable monthly on the
same day as the Base Rent is due hereunder. The amount of such payments shall be
based on Lessor’s estimate of the annual Common Area Operating Expenses. Within
60 days after written request (but not more than once each year) Lessor shall
deliver to Lessee a reasonably detailed statement showing Lessee’s Share of the
actual Common Area Operating Expenses for the preceding year. If Lessee’s
payments during such year exceed Lessee’s Share, Lessor shall credit the amount
of such over-payment against Lessee’s future payments. If Lessee’s payments
during such year were less than Lessee’s Share, Lessee shall pay to Lessor the
amount of the deficiency within 10 days after delivery by Lessor to Lessee of
the statement.

(e) Common Area Operating Expenses shall not include any expenses paid by any
tenant directly to third parties, or as to which Lessor is otherwise reimbursed
by any third party, other tenant, or insurance proceeds.

4.3 Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
All monetary amounts shall be rounded to the nearest whole dollar. In the event
that any invoice prepared by Lessor is inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this Lease. Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to Lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier’s check. Payments will be applied first to accrued late
charges and attorney’s fees, second to accrued interest, then to Base Rent and
Common Area Operating Expenses, and any remaining amount to any other
outstanding charges or costs.

5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount already due Lessor, for Rents
which will be due in the future, and/ or to reimburse or compensate Lessor for
any liability, expense, loss or damage which Lessor may suffer or incur by
reason thereof. If Lessor uses or applies all or any portion of the Security
Deposit, Lessee shall within 10 days after written request therefor deposit
monies with Lessor sufficient to restore said Security

 

LOGO [g395616im1a.jpg]    PAGE 4 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

Deposit to the full amount required by this Lease. If the Base Rent increases
during the term of this Lease, Lessee shall, upon written request from Lessor,
deposit additional monies with Lessor so that the total amount of the Security
Deposit shall at all times bear the same proportion to the increased Base Rent
as the initial Security Deposit bore to the initial Base Rent. Should the Agreed
Use be amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee, Lessor shall have the right to increase the
Security Deposit to the extent necessary, in Lessor’s reasonable judgment, to
account for any increased wear and tear that the Premises may suffer as a result
thereof. If a change in control of Lessee occurs during this Lease and following
such change the financial condition of Lessee is, in Lessor’s reasonable
judgment, significantly reduced, Lessee shall deposit such additional monies
with Lessor as shall be sufficient to cause the Security Deposit to be at a
commercially reasonable level based on such change in financial condition.
Lessor shall not be required to keep the Security Deposit separate from its
general accounts. Within 90 days after the expiration or termination of this
Lease, Lessor shall return that portion of the Security Deposit not used or
applied by Lessor. No part of the Security Deposit shall be considered to be
held in trust, to bear interest or to be prepayment for any monies to be paid by
Lessee under this Lease.

 

6. Use.

6.1 Use. Lessee shall use and occupy the Premises only for the Agreed Use, or
any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises or properties. Other than guide, signal
and seeing eye dogs, Lessee shall not keep or allow in the Premises any pets,
animals, birds, fish, or reptiles. Lessor shall not unreasonably withhold or
delay its consent to any written request for a modification of the Agreed Use,
so long as the same will not impair the structural integrity of the Building or
the mechanical or electrical systems therein, and/or is not significantly more
burdensome to the Project. If Lessor elects to withhold consent, Lessor shall
within 7 days after such request give written notification of same, which notice
shall include an explanation of Lessor’s objections to the change in the Agreed
Use.

6.2 Hazardous Substances.

(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either:
(i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, by-products or fractions
thereof. Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable Use” shall mean (ia) the installation or
use of any above or below ground storage tank, (iib) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iiic) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, ordinary office
supplies (copier toner, liquid paper, glue, etc.) and common household cleaning
materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use described in clause (a), and does not
expose the Premises or neighboring property to any meaningful risk of
contamination or damage or expose Lessor to any liability therefor. In addition,
Lessor may condition its consent to any Reportable Use upon receiving such
additional assurances as Lessor reasonably deems necessary to protect itself,
the public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or increasing the Security
Deposit.

(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance. Notwithstanding the
foregoing, Lessee shall provide Lessor with a written list of any and all
Hazardous Substances used in, on, under, or about the Premises in the normal
course of the Agreed Use, in connection with Lessor’s bona fide financing or
sale of the Premises or Project, promptly upon Lessor’s written request for such
information.

(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee’s
expense, comply with all Applicable Requirements and take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises or neighboring properties, that was
caused or materially contributed to by Lessee, or pertaining to or involving any
Hazardous Substance brought onto the Premises during the term of this Lease, by
or for Lessee, or any third party invitee.

(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys’ and consultants’ fees arising out of or
involving any Hazardous Substance brought onto the Premises by or for Lessee, or
any third party invitee (provided, however, that Lessee shall have no liability
under this Lease with respect to underground migration of any Hazardous
Substance under the Premises from areas outside of the Project not caused or
contributed to by Lessee). Lessee’s obligations shall include, but not be
limited to, the effects of any contamination or injury to person, property or
the environment created or suffered by Lessee, and the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease. No termination, cancellation or release
agreement entered into by Lessor and Lessee shall release Lessee from its
obligations under this Lease with respect to Hazardous Substances, unless
specifically so agreed by Lessor in writing at the time of such agreement.

(e) Lessor Indemnification. Except as otherwise provided in paragraph 8.7,
Lessor and its successors and assigns shall indemnify, defend, reimburse and
hold Lessee, its employees and lenders, harmless from and against any and all
environmental damages, including the cost of remediation, which are suffered as
a direct result of Hazardous Substances existing on the Premises prior to
Lessor’s delivery of the Premises to Lessee Lessee taking possession or which
are caused by the gross negligence or willful misconduct of Lessor, its agents
or employees. Lessor’s obligations, as and when required by the Applicable
Requirements, shall include, but not be limited to, the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease.

(f) Investigations and Remediations. Lessor shall retain the sole responsibility
and pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to Lessor’s delivery of the Premises to Lessee
or to the extent arising from the gross negligence or willful misconduct of
Lessor, its agents or employees the Lessee taking possession, unless such
remediation measure is required as a result of Lessee’s use (including
“Alterations”, as defined in paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment. Lessee shall cooperate fully
in any such activities at the request of Lessor, including allowing Lessor and
Lessor’s agents to have reasonable access to the Premises at reasonable times in
order to carry out Lessor’s investigative and remedial responsibilities.

 

LOGO [g395616im1a.jpg]    PAGE 5 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

(g) Lessor Remediation Termination Option. If a Hazardous Substance Condition
(see Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee is
legally responsible therefor (in which case Lessee shall make the investigation
and remediation thereof required by the Applicable Requirements at Lessee’s sole
cost and expense and this Lease shall continue in full force and effect, but
subject to Lessor’s rights under Paragraph 6.2(d) and Paragraph 13), Lessor
shall may, at Lessor’s option, either (i) investigate and remediate such
Hazardous Substance Condition, if required, as soon as reasonably possible at
Lessor’s expense, in which event this Lease shall continue in full force and
effect, or (ii) if the estimated cost to remediate such condition exceeds 12
times the then monthly Base Rent or $100,000, whichever is greater, give written
notice to Lessee, within 30 days after receipt by Lessor of knowledge of the
occurrence of such Hazardous Substance Condition, of Lessor’s desire to
terminate this Lease as of the date 60 days following the date of such notice.
In the event Lessor elects to give a termination notice, Lessee may, within 10
days thereafter, give written notice to Lessor of Lessee’s commitment to pay the
amount by which the cost of the remediation of such Hazardous Substance
Condition exceeds an amount equal to 12 times the then monthly Base Rent or
$100,000, whichever is greater. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days following such commitment. In such
event, this Lease shall continue in full force and effect, and Lessor shall
proceed to make such remediation as soon as reasonably possible after the
required funds are available. If Lessee does not give such notice and provide
the required funds or assurance thereof within the time provided, this Lease
shall terminate as of the date specified in Lessor’s notice of termination.

6.3 Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, and the requirements of any applicable fire insurance underwriter
or rating bureau, and the recommendations of Lessor’s engineers and/or
consultants which relate in any manner to the Premises, without regard to
whether said Applicable Requirements are now in effect or become effective after
the Start Date. Lessee shall, within 10 days after receipt of Lessor’s written
request, provide Lessor with copies of all permits and other documents, and
other information evidencing Lessee’s compliance with any Applicable
Requirements specified by Lessor, and shall immediately upon receipt, notify
Lessor in writing (with copies of any documents involved) of any threatened or
actual claim, notice, citation, warning, complaint or report pertaining to or
involving the failure of Lessee or the Premises to comply with any Applicable
Requirements. Likewise, Lessee shall immediately give written notice to Lessor
of any of the following as soon as Lessee has knowledge thereof: (i) any water
damage to the Premises and any suspected seepage, pooling, dampness or other
condition conducive to the production of mold; or (ii) any mustiness or other
odors that might indicate the presence of mold in the Premises.

6.4 Inspection; Compliance. Lessor and Lessor’s “Lender” (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable
Requirements for which Lessee is responsible under this Lease, or a Hazardous
Substance Condition (see Paragraph 9.1) for which Lessee is responsible under
this Lease is found to exist or be imminent, or the inspection is requested or
ordered by a governmental authority. In such case, Lessee shall upon request
reimburse Lessor for the cost of such inspection, so long as such inspection is
reasonably related to the violation or contamination for which Lessee is
responsible under this Lease. In addition, Lessee shall provide copies of all
relevant material safety data sheets (MSDS) to Lessor within 10 days of the
receipt of written request therefor.

 

7. Maintenance; Repairs, Utility Installations; Trade Fixtures and Alterations.

7.1 Lessee’s Obligations.

(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee’s sole expense, keep the Premises, Utility Installations
(intended for Lessee’s exclusive use, with the exception of structural elements
or systems not exclusively serving the Premises, except to the extent altered by
Lessee no matter where located), and Alterations in good order, condition and
repair reasonable wear and tear excepted (whether or not the portion of the
Premises requiring repairs, or the means of repairing the same, are reasonably
or readily accessible to Lessee, and whether or not the need for such repairs
occurs as a result of Lessee’s use, any prior use, the elements or the age of
such portion of the Premises), including, but not limited to, all equipment or
facilities, such as plumbing, HVAC equipment, electrical, lighting facilities,
boilers, pressure vessels, fixtures, interior walls, interior surfaces of
exterior walls, ceilings, floors, windows, doors, plate glass, and skylights but
excluding any items which are the responsibility of Lessor pursuant to Paragraph
7.2. Lessee, in keeping the Premises in good order, condition and repair, shall
exercise and perform good maintenance practices, specifically including the
procurement and maintenance of the service contracts required by Paragraph
7.1(b) below. Lessee’s obligations shall include restorations, replacements or
renewals when necessary to keep the Premises and all improvements thereon or a
part thereof in good order, condition and state of repair.

(b) Service Contracts. Lessee shall, at Lessee’s sole expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, and (ii) boiler and pressure vessels, and (iii)
clarifiers. However, if Lessee fails to maintain such contracts, Lessor reserves
the right, upon notice to Lessee, to procure and maintain any or all of such
service contracts, and Lessee shall reimburse Lessor, upon demand, for the
reasonable cost thereof.

(c) Failure to Perform. If Lessee fails to perform Lessee’s obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’ prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee’s behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly pay
to Lessor a sum equal to 115% of the reasonable cost thereof.

                (d) Replacement. Subject to Lessee’s indemnification of Lessor
as set forth in Paragraph 8.7 below, and without relieving Lessee of liability
resulting from Lessee’s failure to exercise and perform good maintenance
practices, if an item described in Paragraph 7.1(b) cannot be repaired other
than at a cost which is in excess of 50% of the cost of replacing such item,
then such item shall be replaced by Lessor, and the cost thereof shall be
prorated between the Parties and Lessee shall only be obligated to pay, each
month during the remainder of the term of this Lease, on the date on which Base
Rent is due, an amount equal to the product of multiplying the cost of such
replacement by a fraction, the numerator of which is one, and the denominator of
which is the number of years of amortization of the item as reasonably
determined by Lessor 144 (ie. 1/144th of the cost per month). Lessee shall pay
Interest on the unamortized balance but may prepay its obligation at any time.

7.2 Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee’s Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2, shall keep in good
order, condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, exterior roof, fire sprinkler system,
Common Area fire alarm and/or smoke detection systems, fire hydrants, parking
lots, walkways, parkways, driveways, landscaping, fences, signs and utility
systems serving the Common Areas and all parts thereof, as well as providing the
services for which there is a Common Area Operating Expense pursuant to
Paragraph 4.2. Lessor shall not be obligated to paint the exterior or interior
surfaces of exterior walls nor shall Lessor be obligated to maintain, repair or
replace windows, doors or plate glass of the Premises. Lessee expressly waives
the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease.

 

LOGO [g395616im1a.jpg]    PAGE 6 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

7.3 Utility Installations; Trade Fixtures; Alterations.

(a) Definitions. The term “Utility Installations” refers to all floor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, plumbing, and fencing in or on the Premises. The term “Trade
Fixtures” shall mean Lessee’s machinery and equipment that can be removed
without doing material damage to the Premises. The term “Alterations” shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. “Lessee Owned Alterations and/or
Utility Installations” are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).

(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor’s prior written consent which consent shall not be
unreasonably withheld, conditioned or delayed. Lessee may, however, make
non-structural Alterations or Utility Installations to the interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing walls, will not adversely affect
the electrical, plumbing, HVAC, and/or life safety systems, and the cumulative
cost thereof during this Lease as extended does not exceed a sum equal to 3
month’s Base Rent in the aggregate or a sum equal to one month’s Base Rent in
any one year. Notwithstanding the foregoing, Lessee shall not make or permit any
roof penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor which
approval shall not be unreasonably withheld, conditioned or delayed. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. Consent shall be deemed conditioned upon Lessee’s:
(i) acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month’s Base Rent, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 150% of the
estimated cost of such Alteration or Utility Installation and/or upon Lessee’s
posting an additional Security Deposit with Lessor.

(c) Liens; Bonds. Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic’s or
materialman’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor’s attorneys’ fees and costs.

7.4 Ownership; Removal; Surrender; and Restoration.

(a) Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.

(b) Removal. Within 14 days after receiving written notice of any Alteration or
Utility installation (or concurrently with Lessor’s approval of any of the same
requiring Lessor’s consent). Lessor shall notify Lessee in writing whether
Lessee shall be required to remove any portion of the Alteration or Utility
installation upon the expiration or earlier termination of this Lease. By
delivery to Lessee of written notice from Lessor not earlier than 90 and not
later than 30 days prior to the end of the term of this Lease, Lessor may
require that any or all Lessee Owned Alterations or Utility Installations be
removed by the expiration or termination of this Lease. Lessor may require the
removal at any time of all or any part of any Lessee Owned Alterations or
Utility Installations made without the required consent. Notwithstanding the
foregoing, Lessee shall not be required to remove the initial Alterations to,
and initial Utility installations in, the Premises.

                (c) Surrender; Restoration. Lessee shall surrender the Premises
by the Expiration Date or any earlier termination date, with all of the
improvements, parts and surfaces thereof broom clean and free of debris, and in
good operating order, condition and state of repair, ordinary wear and tear
excepted. “Ordinary wear and tear” shall not include any damage or deterioration
that would have been prevented by good maintenance practice. Notwithstanding the
foregoing, if this Lease is for 12 months or less, then Lessee shall surrender
the Premises in the same condition as delivered to Lessee on the Start Date with
NO allowance for ordinary wear and tear. Lessee shall repair any damage
occasioned by the installation, maintenance or removal of Trade Fixtures, Lessee
owned Alterations and/or Utility Installations, furnishings, and equipment as
well as the removal of any storage tank installed by or for Lessee. Lessee shall
also remove from the Premises any and all Hazardous Substances brought onto the
Premises by or for Lessee, or any third party invitee or licensee (except
Hazardous Substances which were deposited via underground migration from areas
outside of the Project) to the level specified in Applicable Requirements. Trade
Fixtures shall remain the property of Lessee and shall be removed by Lessee. Any
personal property of Lessee not removed on or before the Expiration Date or any
earlier termination date shall be deemed to have been abandoned by Lessee and
may be disposed of or retained by Lessor as Lessor may desire. The failure by
Lessee to timely vacate the Premises pursuant to this Paragraph 7.4(c) without
the express written consent of Lessor shall constitute a holdover under the
provisions of Paragraph 26 below.

 

8. Insurance; Indemnity.

8.1 Payment of Premiums. The cost of the premiums for the insurance policies
required to be carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a) and
8.3(b), shall be a Common Area Operating Expense to the extent permitted under
Section 58 of the Addendum. Premiums for policy periods commencing prior to, or
extending beyond, the term of this Lease shall be prorated to coincide with the
corresponding Start Date or Expiration Date.

8.2 Liability Insurance.

(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000. Lessee shall add Lessor as an additional insured by means of an
endorsement at least as broad as the Insurance Service Organization’s
“Additional Insured-Managers or Lessors of Premises” Endorsement. The policy
shall not contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “insured contract” for the performance of Lessee’s indemnity obligations
under this Lease. The limits of said insurance shall not, however, limit the
liability of Lessee nor relieve Lessee of any obligation hereunder. Lessee shall
provide an endorsement on its liability policy(ies) which provides that its
insurance shall be primary to and not contributory with any similar insurance
carried by Lessor, whose insurance shall be considered excess insurance only.

 

LOGO [g395616im1a.jpg]    PAGE 7 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required to
be maintained by Lessee. Lessee shall not be named as an additional insured
therein.

8.3 Property Insurance - Building, Improvements and Rental Value.

(a) Building and Improvements. Lessor shall obtain and keep in force a policy or
policies of insurance in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full insurable replacement cost
of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. Lessee Owned Alterations and Utility
Installations, Trade Fixtures, and Lessee’s personal property shall be insured
by Lessee not by Lessor. If the coverage is available and commercially
appropriate, such policy or policies shall insure against all risks of direct
physical loss or damage (except the perils of flood and/or earthquake unless
required by a Lender), including coverage for debris removal and the enforcement
of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation, and
inflation guard protection causing an increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for All Urban Consumers for the city nearest to where
the Premises are located. If such insurance coverage has a deductible clause,
the deductible amount shall not exceed $5,000 per occurrence.

(b) Rental Value. Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.

(c) Adjacent Premises. Lessee shall pay for any increase in the premiums for the
property insurance of the Building and for the Common Areas or other buildings
in the Project if said increase is caused by Lessee’s acts, omissions, use or
occupancy of the Premises.

(d) Lessee’s Improvements. Since Lessor is the Insuring Party, Lessor shall not
be required to insure Lessee Owned Alterations and Utility Installations unless
the item in question has become the property of Lessor under the terms of this
Lease.

8.4 Lessee’s Property; Business Interruption Insurance; Worker’s Compensation
Insurance.

(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $25,000 1,000 per occurrence. The proceeds
from any such insurance shall be used by Lessee for the replacement of personal
property, Trade Fixtures and Lessee Owned Alterations and Utility Installations.

(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.

(c) Worker’s Compensation Insurance. Lessee shall obtain and maintain Worker’s
Compensation Insurance in such amount as may be required by Applicable
Requirements. Such policy shall include a ‘Waiver of Subrogation’ endorsement.
Lessee shall provide Lessor with a copy of such endorsement along with the
certificate of insurance or copy of the policy required by paragraph 8.5.

(d) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.

8.5 Insurance Policies. Insurance required herein shall be by companies
maintaining during the policy term a “General Policyholders Rating” of at least
A-, VII, as set forth in the most current issue of “Best’s Insurance Guide”, or
such other rating as may be required by a Lender. Lessee shall not do or permit
to be done anything which invalidates the required insurance policies. Lessee
shall, prior to the Start Date, deliver to Lessor certified copies of policies
of such insurance or certificates with copies of the required endorsements
evidencing the existence and amounts of the required insurance. No such policy
shall be cancelable or subject to modification except after 30 days prior
written notice to Lessor unless cancellation is for non-payment of premium,
whereby 10 days’ notice will be provided. Lessee shall, at least 10 days prior
to the expiration of such policies, furnish Lessor with evidence of renewals or
“insurance binders” evidencing renewal thereof, or Lessor may order such
insurance and charge the cost thereof to Lessee, which amount shall be payable
by Lessee to Lessor upon demand. Such policies shall be for a term of at least
one year, or the length of the remaining term of this Lease, whichever is less.
If either Party shall fail to procure and maintain the insurance required to be
carried by it, the other Party may, but shall not be required to, procure and
maintain the same.

8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lesser each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby. See
Addendum

8.7 Indemnity. Except to the extent of Lessor’s gross negligence or willful
misconduct, Lessee shall indemnify, protect, defend and hold harmless the
Premises, Lessor and its agents, Lessor’s master or ground lessor, partners and
Lenders, from and against any and all claims, damages, liens, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities
(collectively, “Claims”) arising out of, involving, or in connection with, the
use and/or occupancy of the Premises by Lessee. If any action or proceeding is
brought against Lessor or Lessee by reason of any of the foregoing matters,
Lessee shall upon notice defend the same at Lessee’s expense by counsel
reasonably satisfactory to Lessor and Lessor shall cooperate with Lessee in such
defense. Lessor need not have first paid any such claim in order to be defended
or indemnified. See Addendum

8.8 Exemption of Lessor and its Agents from Liability. Notwithstanding the
negligence or breach of this Lease by Lessor or its agents, neither Lessor nor
its agents shall be liable under any circumstances for: (i) injury or damage to
the person or goods, wares, merchandise or other property of Lessee, Lessee’s
employees, contractors, invitees, customers, or any other person in or about the
Premises, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, indoor air quality, the presence of mold
or from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building, or from other sources
or places, (ii) any damages arising from any act or neglect of any other tenant
of Lessor or from the failure of Lessor or its agents to enforce the provisions
of any other lease in the Project, or (iii) injury to Lessee’s business or for
any loss of income or profit therefrom. Instead, it is intended that Lessee’s
sole recourse in the event of such damages or injury be to file a claim on the
insurance policy(ies) that Lessee is required to maintain pursuant to the
provisions of paragraph 8.

8.9 Failure to Provide Insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the insurance required herein will expose Lessor to
risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any requirement for notice to Lessee,
by an amount equal to 10% of the then existing Base Rent or $100, whichever is
greater. The parties agree that such

 

LOGO [g395616im1a.jpg]    PAGE 8 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

increase in Base Rent shall in no event constitute a waiver of Lessee’s Default
or Breach with respect to the failure to maintain such insurance, prevent the
exercise of any of the other rights and remedies granted hereunder, nor relieve
Lessee of its obligation to maintain the insurance specified in this Lease.

 

9. Damage or Destruction.

9.1 Definitions.

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 9 months or less from the
date of the damage or destruction, in the opinion of a licensed contractor
mutually approved by Lessee and Lessor (the “Approved Contractor”) and the cost
thereof does not exceed a sum equal to 6 month’s Base Rent. Lessor shall notify
Lessee in writing within 30 days from the date of the damage or destruction as
to whether or not the damage is Partial or Total.

(b) “Premises Total Destruction” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3 9
months or less from the date of the damage or destruction as determined by the
Approved Contractor and/or the cost thereof exceeds a sum equal to 6 month’s
Base Rent. Lessor shall notify Lessee in writing within 30 days from the date of
the damage or destruction as to whether or not the damage is Partial or Total.

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), and/or covered by the additional
insurance actually in effect, irrespective of any deductible amounts or coverage
limits involved.

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance, in, on, or under the Premises which requires restoration.

9.2 Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds as and when
required to complete said repairs. In the event, however, such shortage was due
to the fact that, by reason of the unique nature of the improvements, full
replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 business days following receipt of written notice of such shortage and
request therefor. If Lessor receives said funds or adequate assurance thereof
within said 10 business day period, the party responsible for making the repairs
shall complete them as soon as reasonably possible and this Lease shall remain
in full force and effect. If such funds or assurance are not received, Lessor
may nevertheless elect by written notice to Lessee within 10 business days
thereafter to: (i) make such restoration and repair as is commercially
reasonable with Lessor paying any shortage in proceeds, in which case this Lease
shall remain in full force and effect, or (ii) have this Lease terminate 30 days
thereafter. Lessee shall not be entitled to reimbursement of any funds
contributed by Lessee to repair any such damage or destruction. Premises Partial
Damage due to flood or earthquake shall be subject to Paragraph 9.3,
notwithstanding that there may be some insurance coverage, but the net proceeds
of any such insurance shall be made available for the repairs if made by either
Party.

9.3 Partial Damage - Uninsured Loss. If a Premises Partial Damage that is not an
Insured Loss occurs, unless caused by a negligent or willful act of Lessee (in
which event Lessee shall make the repairs at Lessee’s expense), Lessor may must
either: (i) repair such damage as soon as reasonably possible at Lessor’s
expense (subject to reimbursement pursuant to Paragraph 4.2), in which event
this Lease shall continue in full force and effect, or (ii) if the cost of
repair as reasonably determined by the Approved Contractor exceeds the insurance
proceeds attributable to such Premises Partial Damage received by Lessor from
Lessor’s insurance policy, if any, by more than Two Million Dollars
($2,000,000.00), Lessor may, in lieu of restoration under (i) above, elect to
terminate this Lease by giving written notice to Lessee within 30 days after
receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be effective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
30 days after receipt of the termination notice to give written notice to Lessor
of Lessee’s commitment to pay for the portion of the cost of repair that exceeds
the amount of insurance proceeds attributable to such damage received by Lessor
from Lessor’s insurance carrier by more than Two Million Dollars ($2,000,000.00)
repair of such damage without reimbursement from Lessor. Lessee shall provide
Lessor with said funds or satisfactory assurance thereof within 30 days after
making such commitment. In such event this Lease shall continue in full force
and effect, and Lessor shall proceed to make such repairs as soon as reasonably
possible after the required funds are available. If Lessee does not make the
required commitment, this Lease shall terminate as of the date specified in the
termination notice.

9.4 Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs, this Lease shall terminate 60 days following such
Destruction. If the damage or destruction was caused by the gross negligence or
willful misconduct of Lessee, Lessor shall have the right to recover Lessor’s
damages from Lessee, except as provided in Paragraph 8.6.

9.5 Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor either party may terminate this
Lease effective 60 days following the date of occurrence of such damage by
giving a written termination notice to Lessee within 30 days after the date of
occurrence of such damage. Notwithstanding the foregoing, if Lessee at that time
has an exercisable option to extend this Lease or to purchase the Premises, then
Lessee may preserve this Lease by, (a) exercising such option and (b) providing
Lessor with any shortage in insurance proceeds received by Lessor from Lessor’s
insurance carrier, if any, in excess of Two Million Dollars ($2,000,000) and
attributable to such damage (or adequate assurance thereof) needed to make the
repairs on or before the earlier of (i) the date which is 10 days after Lessee’s
receipt of Lessor’s written notice purporting to terminate this Lease, or
(ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds pursuant
to (b) hereinabove. (or adequate assurance thereof) to cover any shortage in
insurance proceeds, Lessor shall, at Lessor’s commercially reasonable expense,
repair such damage as soon as reasonably possible in accordance with Paragraphs
9.2 and/or 9.3 above, as applicable and this Lease shall continue in full force
and effect. If Lessee fails to exercise such option and provide such funds or
assurance during such period, then this Lease shall terminate on the date
specified in the termination notice and Lessee’s option shall be extinguished.

9.6 Abatement of Rent; Lessee’s Remedies.

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage (including the period
of time (not to exceed 90 days if the damage was an Uninsured Loss) necessary
for repair and restoration by

 

LOGO [g395616im1a.jpg]    PAGE 9 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

Lessee of the Lessee Owned Alterations and Utility installations and Lessee’s
Trade Fixtures and Lessee’s reopening for business) shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. If Lessee
reasonably determines to not operate its business in the Premises as a result of
such damage or the repair and restoration thereof, and does not operate, Rent
shall fully abate (for a period not to exceed ninety (90) days if the damage was
an Uninsured Loss) until Lessee again commences to operate its business in any
portion of the Premises. To the extent Lessee continues to operate its business
in the Premises during Lessor’s repair and restoration of the damage, Lessor
shall use commercially reasonable efforts to minimize the effect Lessor’s repair
and restoration will have on Lessee’s business. All other obligations of Lessee
hereunder shall be performed by Lessee, and Lessor shall have no liability for
any such damage, destruction, remediation, repair or restoration except as
provided in this Lease or to the extent of Lessor’s gross negligence or willful
misconduct herein.

(b) Remedies. If Lessor is obligated to repair or restore the Premises and does
not commence, in a substantial and meaningful way, such repair or restoration
within 90 days after such obligation shall accrue, Lessee may, in addition to
all other rights and remedies of Lessee at any time prior to the commencement of
such repair or restoration, give written notice to Lessor and to any Lenders of
which Lessee has actual notice, of Lessee’s election to terminate this Lease on
a date not less than 60 days following the giving of such notice. If Lessee
gives such notice and such repair or restoration is not commenced within 30 days
thereafter, this Lease shall terminate as of the date specified in said notice.
If the repair or restoration is commenced within such 30 days, this Lease shall
continue in full force and effect. “Commence” shall mean either the
unconditional authorization of the preparation of the required plans, or the
beginning of the actual work on the Premises, whichever first occurs.

9.7 Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be, used by Lessor.

9.8 Lessee Termination Right. In the event of any damage or destruction to the
Premises, Lessee shall have the right, in addition to all other rights of
Lessee, to terminate this Lease: (i) if the repair of the Premises does not
reasonably appear to be capable of being completed, in the reasonable opinion of
the Approved Contractor, within 9 months from the date the Premises is damaged
or destroyed, by delivering written notice to Lessor thereof within 30 days
after the Approved Contractor’s determination; or (ii) if such repairs are not
actually completed within 9 months from the date the Premises is damaged or
destroyed, then within 30 days after the expiration of such 9 month period,
provided such termination right shall terminate if Lessor substantially
completes the repair or restoration prior to Lessee’s delivery of such
termination notice.

 

10. Real Property Taxes.

10.1 Definition. As used herein, the term “Real Property Taxes” shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. The term “Real Property Taxes” shall also
include any tax, fee, levy, assessment or charge, or any increase therein:
(i) imposed by reason of events occurring during the term of this Lease,
including but not limited to, a change in the ownership of the Project, (ii) a
change in the improvements thereon, and/or (iii) levied or assessed on machinery
or equipment provided by Lessor to Lessee pursuant to this Lease. In calculating
Real Property Taxes for any calendar year, the Real Property Taxes for any real
estate tax year shall be included in the calculation of Real Property Taxes for
such calendar year based upon the number of days which such calendar year and
tax year have in common.

10.2 Payment of Taxes. Except as otherwise provided in Paragraph 10.3, Lessor
shall pay the Real Property Taxes applicable to the Project, and said payments
shall be included in the calculation of Common Area Operating Expenses in
accordance with the provisions of Paragraph 4.2.

10.3 Additional Improvements. Common Area Operating Expenses shall not include
Real Property Taxes specified in the tax assessor’s records and work sheets as
being caused by additional improvements placed upon the Project by other lessees
or by Lessor for the exclusive enjoyment of such other lessees. Notwithstanding
Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at the time Common
Area Operating Expenses are payable under Paragraph 4.2, the entirety of any
increase in Real Property Taxes if assessed solely by reason of Alterations,
Trade Fixtures or Utility Installations placed upon the Premises by Lessee or at
Lessee’s request or by reason of any alterations or improvements to the Premises
made by Lessor subsequent to the execution of this Lease by the Parties.

10.4 Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive Intentionally Omitted.

        10.5 Personal Property Taxes. Lessee shall pay prior to delinquency all
taxes assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property.

11. Utilities and Services. Lessee shall pay for all water, gas, heat, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon. Notwithstanding the provisions of
Paragraph 4.2, if at any time in Lessor’s sole judgment, Lessor determines that
Lessee is using a disproportionate amount of water, electricity or other
commonly metered utilities, or that Lessee is generating such a large volume of
trash as to require an increase in the size of the trash receptacle and/or an
increase in the number of times per month that it is emptied, then Lessor may
increase Lessee’s Base Rent by an amount equal to such increased costs. There
shall be no abatement of Rent and Lessor shall not be liable in any respect
whatsoever for the inadequacy, stoppage, interruption or discontinuance of any
utility or service due to riot, strike, labor dispute, breakdown, accident,
repair or other cause beyond Lessor’s reasonable control or in cooperation with
governmental request or directions.

 

12. Assignment and Subletting.

12.1 Lessor’s Consent Required.

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent which consent shall not be unreasonably withheld,
conditioned or delayed.

(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.

(c) Subject to Paragraph 12.2(h) (as added by Paragraph 61 of the Addendum),
Tthe involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an

 

LOGO [g395616im1a.jpg]    PAGE 10 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

amount greater than 25% of such Net Worth as it was represented at the time of
the execution of this Lease or at the time of the most recent assignment to
which Lessor has consented, or as it exists immediately prior to said
transaction or transactions constituting such reduction, whichever was or is
greater, shall be considered an assignment of this Lease to which Lessor may
withhold its consent. “Net Worth of Lessee” shall mean the net worth of Lessee
(excluding any guarantors) established under generally accepted accounting
principles.

(d) An assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1(d).or a noncurable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non-fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.

(e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief plus prevailing party costs per
Paragraph 31 of this Lease, below.

(f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.

(g) Notwithstanding the foregoing, allowing a de minimis portion of the
Premises, ie. 20 square feet or less, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting.

12.2 Terms and Conditions Applicable to Assignment and Subletting.

(a) Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease (except, with respect to a
sublessee, only as to the portion of the premises being subleased), (ii) release
Lessee of any obligations hereunder, or (iii) alter the primary liability of
Lessee for the payment of Rent or for the performance of any other obligations
to be performed by Lessee.

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

(c) Lessor’s consent to any assignment or subletting shall not constitute
consent to any subsequent assignment or subletting.

(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee (if
they are in default of their sublease), without first exhausting Lessor’s
remedies against any other person or entity responsible therefore to Lessor, or
any security held by Lessor.

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than Lessee’s financial obligations in the case of
a sublease, and such other obligations as are contrary to or inconsistent with
provisions of an assignment or sublease to which Lessor has specifically
consented to in writing.

(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)

12.3 Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:



(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee’s then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.

(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor except to the extent actually received by Lessor and
acknowledged in writing by Lessor or for any prior Defaults or Breaches of such
sublessor.

(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent in accordance with the same standards set
forth herein and subject to the same limitations set forth herein.

(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.

 

13. Default; Breach; Remedies.

13.1 Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease beyond any applicable grace period. A “Breach” is
defined as the occurrence of one or more of the following Defaults, and the
failure of Lessee to cure such Default within any applicable grace period:

(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.

                (b) The failure of Lessee to make any payment of Rent or any
Security Deposit required to be made by Lessee hereunder, whether to Lesser or
to a third party, when due, to provide reasonable evidence of insurance or
surety bond, or to fulfill any obligation under this Lease which endangers or
threatens life or property, where such failure continues for a period of 35
business days following written notice to Lessee. THE ACCEPTANCE BY LESSOR OF A
PARTIAL PAYMENT OF RENT OR SECURITY DEPOSITSHALL NOT CONSTITUTE A WAIVER OF ANY
OF LESSOR’S RIGHTS, INCLUDING LESSOR’S RIGHT TO RECOVER POSSESSION OF THE
PREMISES.

 

LOGO [g395616im1a.jpg]    PAGE 11 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

(c) The failure of Lessee to allow Lessor and/or its agents access to the
Premises or the commission of physical waste, act or acts constituting public or
private nuisance, and/or an illegal activity on the Premises by Lessee, where
such actions continue for a period of 3 business days following written notice
to Lessee. In the event that Lessee commits waste, a nuisance or an illegal
activity a second time then, the Lessor may elect to treat such conduct as a
non-curable Breach rather than a Default.

(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate or financial statements, (v) a requested subordination,
(vi) intentionally deleted evidence concerning any guaranty and/or Guarantor,
(vii) any document requested under Paragraph 41, (viii) material data safety
sheets (MSDS), or (ix) any other documentation or information which Lessor may
reasonably require of Lessee under the terms of this Lease, where any such
failure continues for a period of 10 business days following written notice to
Lessee.

(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than those
described in subparagraphs 13.1(a), (b), (c) or (d), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.

(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. § 101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30 60
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 60 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.

(g) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially and knowingly false.

(h) If the performance of Lessee ‘ s obligation under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor ‘ s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor ‘ s becoming insolvet or the subject of a bankrupty
filing, (iv) a Guarantor ‘ s refusal to honor the guaranty, or (v) a Guaranter ‘
s breach of its guaranty obligation on as anticipatory basis, and Lessee ‘ s
failure, which 60 days following written notice of any such event, to provide
written alternative assuarance or security, which, when coupled with the then
existing resources of Lessee, equals or exceeds the combined financial resources
of Lessee and the Gurantors that existed at the time of execution of this Lease.

13.2 Remedies. If Lessee fails to perform any of its affirmative duties or
obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and
(iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys’ fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee’s
Breach of this Lease shall not waive Lessor’s right to recover any damages to
which Lessor is otherwise entitled. If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover all or any part thereof in a
separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession. See Addendum

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

13.3 Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee ‘ s entering into this
Lease, all of which concessions are hereinafter referred to as “Inducement
Provisions , ” shall be deemed conditioned upon Lessee ‘ s full and faithful
performance of all of the terms, co venants and conditions of this L ease. Upon
Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent., other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an inducement Provision
shall be immediately due and payable by Lessee to lessor, notwithstanding any
subsequent sure of said Breach by Lessee. The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance.

 

LOGO [g395616im1a.jpg]    PAGE 12 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall immediately pay to
Lessor a one-time late charge equal to 10% 5% of each such overdue amount or
$100, whichever is greater; provided, however, notwithstanding the foregoing, on
the first occasion of Lessee’s late payment during any given 12 month period,
Lessor shall give Lessee written notice of such late payment and Lessee shall
have a period of 5 days thereafter in which to make such payment before any late
charges are accessed against Lessee. The parties hereby agree that such late
charge represents a fair and reasonable estimate of the costs Lessor will incur
by reason of such late payment. Acceptance of such late charge by Lessor shall
in no event constitute a waiver of Lessee’s Default or Breach with respect to
such overdue amount, nor prevent the exercise of any of the other rights and
remedies granted hereunder. In the event that a late charge is payable
hereunder, whether or not collected, for 3 consecutive installments of Base
Rent, then notwithstanding any provision of this Lease to the contrary, Base
Rent shall, at Lessor’s option, become due and payable quarterly in advance.

13.5 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due shall bear interest from the 31st day
after it was due. The interest (“Interest”) charged shall be computed at the
rate of 10% per annum but shall not exceed the maximum rate allowed by law.
Interest is payable in addition to the potential late charge provided for in
Paragraph 13.4.

13.6 Breach by Lessor.

(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee in writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor’s obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.

(b) Performance by Lessee on Behalf of Lessor. In the event that Lessor’s breach
results in an imminent threat to the health and safety of occupants or prevents
Lessee from reasonable use of the Premises and neither Lessor nor Lender cures
said breach within 30 days after receipt of said notice (except in the case of
an emergency or hazardous condition whereby the cure of such default should
reasonably be commenced earlier than such 30 day period, in which case Lessee
shall deliver reasonable notice to Lessor under the circumstances with written
notice from lessee of such condition to follow), or if having commenced said
cure they do not diligently pursue it to completion, then Lessee may elect to
cure said breach at Lessee’s expense and offset from Rent the actual and
reasonable cost to perform such cure, provided however, that such offset shall
not exceed an amount equal to the greater of one month’s Base Rent or the
Security Deposit, reserving Lessee’s right to reimbursement from Lessor for any
such expense in excess of such offset. Lessee shall document the cost of said
cure and supply said documentation to Lessor.

14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If (a) more than 10% of the floor area of the Unit, or more than
25% of the parking spaces is taken by Condemnation, (b) in Lessee’s judgment,
Lessee’s use has been materially impaired by any condemnation; provided that
Lessee does not thereafter occupy or use the Premises, or (c) 30% or more of
Lessee’s parking spaces are taken by condemnation, Lessee may, at Lessee’s
option, to be exercised in writing within 10 30 days after Lessor shall have
given Lessee written notice of such taking (or in the absence of such notice,
within 1030 days after the condemning authority shall have taken possession)
terminate this Lease as of the date the condemning authority takes such
possession; provided, however, if Lessor is able to provide reasonable
alternative parking within 30 days of receipt of Lessee’s termination notice
with respect to a termination under subsection (c) hereinabove, Lessee shall
have no right to terminate this Lease pursuant to such subsection (c), and this
Lease shall continue in full force and effect, unless otherwise terminated by
Lessee in accordance with the terms of this Paragraph 14. If Lessee does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the Base Rent shall be reduced in proportion to the reduction in utility of
the Premises caused by such Condemnation. Condemnation awards and/or payments
shall be the property of Lessor, whether such award shall be made as
compensation for diminution in value of the leasehold, the value of the part
taken, or for severance damages; provided, however, that Lessee shall be
entitled to any compensation paid by the condemnor for Lessee’s relocation
expenses, loss of business goodwill, and/or Trade Fixtures, without regard to
whether or not this Lease is terminated pursuant to the provisions of this
Paragraph. All Alterations and Utility Installations made to the Premises by
Lessee, for purposes of Condemnation only, shall be considered the property of
the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.

15. Brokerage Fees.

15.1 Additional Commission. In addition to the payment owe pursuant to paragraph
1.9 above, and unless Lessor and the Brokers otherwise agree in writing, Lessor
agrees that: (a) if Lessor exercise any Option, (b) if Lessee or anyone
affiliated with Lessee acquires any rights to the Premises or other premises
owned by Lessor and located within the same Project, if any, within which the
Premises is located, (c) if Lessee remains in possession of the Premise ‘ s,
with the consent of Lessor, after the expiration of this Lease, or (d) if Base
Rent is increased, whether by agreement or operation of an escalation clause her
e in, then, Lessor shall pay Brokers as fee in accordance with the fee schedule
of the Brokers in effect at the time the Lease was executed.

15.2 Assumption of Obligation. Any buyer or transferee of Lessor ‘ s interest in
this Lease shall be deemed to have assumed Lessor ‘ s obligation hereunder.
Brokers shall be third party beneficiaries of the provisions of Paragraphs 1.9,
15, 22 and 31. If Lessor fails to pay to Brokers any amounts due as and for
brokerage fees pertaining to this Lease when due, then such amounts shall accrue
interest. In addition, if Lessor fails to pay any amounts to Lessee ‘s Broker
when due, Lessee’ s Broker may send written notice to Lessor and Lessee of such
failure and if Lessor fails to pay such amounts within 10 days after said
notice, Lessee shall pay said monies to its Broker and offset such amounts
against Rent. In addition, Lessee ‘ s Broker shall be deemed to b e a third
party beneficiary of any commission agreement entered into by and / or between
Lessor and Lessor ‘ s Broker for the limited purpose of collection any brokerage
fee owed.

15.3 Representations and Indemnities of Broker Relationships. Lesse e and Lessor
each r e present and warrant to the other that it has had no dealings with any
person, firm, broker or finder (other than the Brokers, if any) in connection
with this Lease, and that no one other than said named Brokers is entitled to
any commission or finder ‘ s fee in connection herewith. Lessee and Less o r do
each her e by agree to in do mnify, protect, defend and hold the other harmless
from and against liability for compensation or charges which may be claimed by
any such unnamed broker, finder or other similar party by reason of any dealings
or actions of the indemnifying Party, including any costs, expensed. Atternys ‘
fees reasonably incurred with respect there to.

 

16. Estoppel Certificates.

(a) Each Party (as “Responding Party”) shall within 10 business days after
written notice from the other Party (the “Requesting Party”) execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
similar to the then most current “Estoppel Certificate” form published by the
AIR Commercial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably requested by the Requesting
Party.

 

LOGO [g395616im1a.jpg]    PAGE 13 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 business day period, the Requesting Party may execute
an Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party,
(ii) there are no uncured defaults in the Requesting Party’s performance, and
(iii) if Lessor is the Requesting Party, not more than one month’s rent has been
paid in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate. In
addition, Lessee acknowledges that any failure in its part to provide such an
Estoppel Certificate will expose Lessor to risks and potentially cause Lessor to
incur costs not contemplated by this Lease, the extent of which will be
externaly difficult to ascertain. Accordingly should the Lessee fail to execute
and/or deliver a requested Estoppel Certificate in a timely fashion the monthly
Base Rent shall be automatically increased, without any requirement for notice
to Lessee, by an amount equal to 10% of the then existing Base Rent or $100,
whichever is greater for remainder of the Lease. The Parties agree that such
increase in Base Rent represents fair and reasonable compensation for the
additional risk/costs that Lessor will incur by reason of Lessee’s failure to
provide the Estoppel Certificate. Such increase in Base Rent shall in no event
constitute a waiver of Lessor’s Default or Breach with respect to the failure to
provide the Estoppel Certificate nor prevent the exercise of any of the other
rights and remedies granted hereunder.

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall within 10 days after written notice
from Lessor deliver to any potential lender or purchaser designated by Lessor
such financial statements as may be reasonably required by such lender or
purchaser, including but not limited to Lessee’s financial statements for the
past 3 years. All such financial statements shall be received by Lessor and such
lender or purchaser in confidence and shall be used only for the purposes herein
set forth.

17. Definition of Lessor. The term “Lessor” as used herein shall mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of the Lessee’s interest in the prior lease. In the event of a
transfer of Lessor’s title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined.

18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

19. Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.

20. Limitation on Liability. The obligations of Lessor under this Lease shall
not constitute personal obligations of Lessor, or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Premises (and
the proceeds derived therefrom by Lessor), and to no other assets of Lessor, for
the satisfaction of any liability of Lessor with respect to this Lease, and
shall not seek recourse against Lessor’s partners, members, directors, officers
or shareholders, or any of their personal assets for such satisfaction. See
Section 69 of the Addendum.

21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

22. No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party.

 

23. Notices.

23.1 Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile or electronic mail
transmission, or by email, and shall be deemed sufficiently given if served in a
manner specified in this Paragraph 23. The addresses noted adjacent to a Party’s
signature on this Lease shall be that Party’s address for delivery or mailing of
notices. Either Party may by written notice to the other specify a different
address for notice, except that upon Lessee’s taking possession of the Premises,
the Premises shall constitute Lessee’s address for notice. A copy of all notices
to Lessor shall be concurrently transmitted to such party or parties at such
addresses as Lessor may from time to time hereafter designate in writing.

23.2 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantees next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices delivered by hand, or transmitted by facsimile
transmission or by email shall be deemed delivered upon actual receipt. If
notice is received on a Saturday, Sunday or legal holiday, it shall be deemed
received on the next business day.

 

24. Waivers.

(a) No waiver by a party Lesser of the Default or Breach of any term, covenant
or condition hereof by the other party, Lessee shall be deemed a waiver of any
other term, covenant or condition hereof, or of any subsequent Default or Breach
by the other party Lessee of the same or of any other term, covenant or
condition hereof. Lessor’s consent to, or approval of, any act shall not be
deemed to render unnecessary the obtaining of Lessor’s consent to, or approval
of, any subsequent or similar act by Lessee, or be construed as the basis of an
estoppel to enforce the provision or provisions of this Lease requiring such
consent.

(b) The acceptance of Rent by Lessor or the payment of Rent by Lessee shall not
be a waiver of any Default or Breach by the other party. Any payment by Lessee
may be accepted by Lessor on account of moneys or damages due Lessor,
notwithstanding any qualifying statements or conditions made by Lessee in
connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.

(c) THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH REGARD TO
ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH THIS LEASE.

 

25. Disclosures Regarding The Nature of a Real Estate Agency Relationship.

(a) When entering into a discussion with a real estate agent regarding a real
estate transaction, a Lessor or Lessee should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Lessor and Lessee acknowledge being advised by the Brokers in
this transaction, as follows:

(i) Lessor’s Agent. A Lessor’s agent under a listing agreement with the Lessor
acts as the agent for the Lessor only. A Lessor’s agent or subagent has the
following affirmative obligations: To the Lessor: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor: (a) Diligent exercise of reasonable skills and care in
performance of the agent’s duties. (b) A duty of honest and fair dealing and
good faith. (c) A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.

 

LOGO [g395616im1a.jpg]    PAGE 14 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

(ii) Lessee’s Agent. An agent can agree to act as agent for the Lessee only. In
these situations, the agent is not the Lessor’s agent, even if by agreement the
agent may receive compensation for services rendered, either in full or in part
from the Lessor. An agent acting only for a Lessee has the following affirmative
obligations. To the Lessee: A fiduciary duty of utmost care, integrity, honesty,
and loyalty in dealings with the Lessee. To the Lessee and the Lessor:
(a) Diligent exercise of reasonable skills and care in performance of the
agent’s duties. (b) A duty of honest and fair dealing and good faith. (c) A duty
to disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.

(iii) Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: (a) A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee. (b) Other duties
to the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advise about real estate. If legal or tax advice is desired, consult a competent
professional.

(b) Brokers have no responsibility with respect to any Default or Breach hereof
by either Party. The Parties agree that no lawsuit or other legal proceeding
involving any breach of duty, error or omission relating to this Lease may be
brought against Broker more than one year after the Start Date and that the
liability (including court costs and attorneys’ fees), of any Broker with
respect to any such lawsuit and/or legal proceeding shall not exceed the fee
received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker’s liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.

(c) Lessor and Lessee agree to identify to Brokers as “Confidential” any
communication or information given Brokers that is considered by such Party to
be confidential.

26. No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
150% of the Base Rent applicable immediately preceding the expiration or
termination. Holdover Base Rent shall be calculated on monthly basis. Nothing
contained herein shall be construed as consent by Lessor to any holding over by
Lessee. See Section 69 of the Addendum

27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

28. Covenants and Conditions; Construction of Agreement. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa. This Lease
shall not be construed as if prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared it.

29. Binding Effect; Choice of Law. This Lease shall be binding upon the parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.

30. Subordination; Attornment; Non-Disturbance. See Addendum

30.1 Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.

        30.2 Attornment. In the event that Lessor transfers title to the
Premises, or the Premises are acquired by another upon the foreclosure or
termination of a Security Device to which this Lease is subordinated (i) Lessee
shall, subject to the non-disturbance provisions of Paragraph 30.3, attorn to
such new owner, and upon request, enter into a new lease, containing all of the
terms and provisions of this Lease, with such new owner for the remainder of the
term hereof, or, at the election of the new owner, this Lease will automatically
become a new lease between Lessee and such new owner, and (ii) Lessor shall
thereafter be relieved of any further obligations hereunder and such new owner
shall assume all of Lessor’s obligations, except that such new owner shall not:
(a) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership; (b) be subject to any
offsets or defenses which Lessee might have against any prior lessor, (c) be
bound by prepayment of more than one month’s rent, or (d) be liable for the
return of any security deposit paid to any prior lessor which was not paid or
credited to such new owner.

30.3 Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee’s subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non-Disturbance Agreement
provides that Lessee’s possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within 60 30 days after the execution of this Lease, Lessor shall, if requested
by Lessee, use its commercially reasonable efforts to obtain a Non-Disturbance
Agreement from the holder of any pre-existing Security Device which is secured
by the Premises. In the event that Lesser is unable to provide the
Non-Disturbance Agreement using commercially reasonable efferts within 30 said
60 days, then Lessee shall have the right,may at Lessee’s option, to directly
contact Lender and attempt to negotiate for the execution and delivery of a
Non-Disturbance Agreement.

30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

31. Attorneys’ Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys’ fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 is a reasonable minimum per
occurrence for such services and consultation).

 

LOGO [g395616im1a.jpg]    PAGE 15 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

32. Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times after reasonable prior notice (but subject to
Lessee’s reasonable security requirements and execution of Lessee’s commercially
reasonable non-disclosure documentation for entry during a non-emergency) for
the purpose of showing the same to prospective purchasers, lenders, or tenants,
and making such alterations, repairs, improvements or additions to the Premises
as Lessor may deem necessary or desirable and the erecting, using and
maintaining of utilities, services, pipes and conduits through the Premises
and/or other premises as long as there is no material adverse effect on Lessee’s
use of the Premises. All such activities shall be without abatement of rent or
liability to Lessee, except as set forth in Section 69 of the Addendum. Lessor
shall use commercially reasonable efforts to minimize interference with Lessee’s
use and enjoyment of the Premises.

33. Auctions. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor’s prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.

34. Signs. See Addendum Lessor may place on the Premises ordinary “ For Sale ”
signs at any time and ordinary “ For Lease ” signs during the last 6 months of
the term hereof. Except for ordinary “for sublease” signs, Lessee shall not
place any sign upon the Premises without Lesser ‘ s prior written consent. All
signs must comply with all Applicable Requirements.

35. Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor’s failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor’s election to have such event constitute the
termination of such interest.

36. Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld, conditioned or delayed. Lessor’s actual
reasonable costs and expenses (including but not limited to architects’,
attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor’s consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor’s consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request.

37. Guarantor.

37.1 Execution. The Guarantors, if any, shall each execute a guaranty in the
form most recently published by the AIR Commercial Real Estate Association, and
each such Guarantor shall have the same obligations as Lessee under the Lease.

37.2 Default. It shall constitute a Default of the Lessee if any Guarantor fails
or refuses, upon request to provide; (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor ‘ s behalf
to obligate Guarantor, and in the case of a corporate Guarantor, a certified
copy of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements, (c) an Estoppel Certificate, or (d)
written confirmation that the guaranty is still in effect. Intentionally
Omitted.

38. Quiet Possession. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee’s part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.

39. Options. If Lessee is granted any option, as defined below, then the
following provisions shall apply.

39.1 Definition. “Option” shall mean: (a) the right to extend or reduce the term
of or renew this Lease or to extend or reduce the term of or renew any lease
that Lessee has on other property of Lessor; (b) the right of first refusal or
first offer to lease either the Premises or other property of Lessor; (c) the
right to purchase, the right of first offer to purchase or the right of first
refusal to purchase the Premises or other property of Lessor.

39.2 Options Personal To Named Original Lessee. Any Option granted to Lessee in
this Lease is personal to the Named Lessee (as defined in Section 54 of the
Addendum) or any Permitted Transferee (as defined in Section 62 of the
Addendum), and cannot be assigned or exercised by anyone other than said
original Named Lessee or Permitted Transferee and only while the original Named
Lessee and/or any Permitted Transferee is in full possession of the Premises
and, if requested by Lessor, with Lessee certifying that Lessee has no intention
of thereafter assigning or subletting.

39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.

39.4 Effect of Default on Options.

(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), or (iii) during the time
Lessee is in Breach of this Lease., or (iv) in the event that Lessee has been
given 3 or more notices of separate Default, whether or net the Defaults are
cured, during the 12 month period immediately preceding the exercise of the
Option.

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a). Intentionally Omitted.

(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) if
Lessee commits a Breach of this Lease.

40. Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.

41. Reservations. Lessor reserves the right: (i) to grant, without the consent
or joinder of Lessee, such easements, rights and dedications that Lessor deems
necessary, (ii) to cause the recordation of parcel maps and restrictions, and
(iii) to create and/or install new utility raceways, so long as such easements,
rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with or materially increase the cost to Lessee hereunder
for the use of the Premises by Lessee. Lessee agrees to sign any documents
reasonably requested by Lessor to effectuate such rights.

42. Performance Under Protest. . If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for

 

LOGO [g395616im1a.jpg]    PAGE 16 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

recovery of such sum. If it shall be adjudged that there was no legal obligation
on the part of said Party to pay such sum or any part thereof, said Party shall
be entitled to recover such sum or so much thereof as it was not legally
required to pay. A Party who does not initiate suit for the recovery of sums
paid “under protest” within 6 months shall be deemed to have waived its right to
protest such payment.

43. Authority; Multiple Parties; Execution.

(a) If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf. Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority.

(b) If this Lease is executed by more than one person or entity as “Lessee”,
each such person or entity shall be jointly and severally liable hereunder. It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as if all of the named Lessees
had executed such document.

(c) This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

44. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.

45. Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

46. Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

47. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT.

48. Arbitration of Disputes. An Addendum requiring the Arbitration of all
disputes between the Parties and/or Brokers arising out of this Lease ¨ is x is
not attached to this Lease.

49. Accessibility; Americans with Disabilities Act.

(a) The Premises: ¨ have not undergone an inspection by a Certified Access
Specialist (CASp). ¨ have undergone an inspection by a Certified Access
Specialist (CASp) and it was determined that the Premises met all applicable
construction-related accessibility standards pursuant to California Civil Code
§55.51 et seq. ¨ have undergone an inspection by a Certified Access Specialist
(CASp) and it was determined that the Premises did not meet all applicable
construction-related accessibility standards pursuant to California Civil Code
§55.51 et seq.

(b) Since compliance with the Americans with Disabilities Act (ADA) is dependent
upon Lessee’s specific use of the Premises, Lessor makes no warranty or
representation as to whether or not the Premises comply with ADA or any similar
legislation. In the event that Lessee’s use of the Premises requires
modifications or additions to the Premises in order to be in ADA compliance,
Lessee agrees to make any such necessary modifications and/or additions at
Lessee’s expense. Lessor shall, at its sole cost, cause all portions of the
common areas of the Building to comply with Applicable requirements, including
without limitation, any and all modifications or additions in or to be in ADA
compliance, except to the extent caused by Lessee’s specific use or improvement.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.

2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, COMPLIANCE WITH THE
AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE PREMISES FOR LESSEE’S
INTENDED USE.

WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

Executed at:  

 

  Executed at:  

 

On:  

 

  On:  

 

 

LOGO [g395616im1a.jpg]    PAGE 17 OF 18    LOGO [g395616im1b.jpg] ©1999 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

By LESSOR:       By LESSEE: 2383 Utah, LLC,       Kite Pharma, Inc., a Delaware
limited liability company       a Delaware corporation By:  

2383 UTAH INDUSTRIAL CAPITAL, LLC, a California limited liability company

      By:  

/s/ Paul Jenkinson

By:  

BIG UTAH PARTNERS, LLC, a California

      Name Printed:  

Paul Jenkinson

  limited liability company, its Managing       Title:  

CFO

 

Member

       

 

By:

 

 

HEARTLAND INVESTMENTS, INC., a

      By:  

 

 

California corporation, its Manager

      Name Printed:  

 

By:  

 

      Title:  

 

 

Lawrence N. Field, President

      Address:  

 

 

     

 

       

 

By:  

/s/ Lawrence N Field

      Telephone:( )  

 

Name Printed:  

Lawrence N Field

      Facsimile:( )  

 

Title:  

President

      Email:  

 

        Email:  

 

By:  

 

      Federal ID No.  

 

Name Printed:  

 

        Title:  

 

        Address:  

 

       

 

       

 

        Telephone:( )  

 

        Facsimile:( )  

 

        Email:  

 

        Email:  

 

        Federal ID No.  

 

        BROKER:         BROKER:  

 

     

 

 

     

 

Attn:  

 

      Attn:  

 

Title:  

 

      Title:  

 

Address:  

 

      Address:  

 

Telephone:( )  

 

      Telephone: ( )  

 

Facsimile:( )  

 

      Facsimile:( )  

 

Email:  

 

      Email:  

 

Federal ID No.  

 

      Federal ID No.  

 

Broker/Agent BRE License #:    

 

         Broker/Agent BRE License #:  

 

 

     

    

 

     

    

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 500 N Brand Blvd, Suite
900, Glendale, CA 91203. Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.

©Copyright 1999 By AIR Commercial Real Estate Association.

All rights reserved. No part of these works may be reproduced in any form
without permission in writing.

 

            

            

INITIALS

   PAGE 18 OF 18   

            

            

INITIALS

©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION    FORM MTN-21-03/15E



--------------------------------------------------------------------------------

ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE—NET

THIS ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE—NET
(“Addendum”) is made and entered into by and between 2383 UTAH, LLC, a Delaware
limited liability company (“Lessor”) and KITE PHARMA, INC., a Delaware
corporation (“Lessee”), dated for reference purposes as of the date set forth on
the first page of that certain Standard Industrial/Commercial Multi-Tenant
Lease-Net (the “Lease”) between Lessor and Lessee to which this Addendum is
attached and incorporated. The terms, covenants and conditions set forth herein
are intended to and shall have the same force and effect as if set forth at
length in the body of the Lease. To the extent that the provisions of this
Addendum are inconsistent with any provisions of the Lease, the provisions of
this Addendum shall supersede and control. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Lease.

51. Project. Section 1.2(a) of the Lease is hereby supplemented with the
following:

As used in this Lease, “Project” shall mean the entire real estate project
consisting of (i) the Building, (ii) the land and improvements commonly known as
2355 Utah Avenue, El Segundo, California, and (iii) any additional land and/or
improvements that Lessor may add or construct after the date hereof in Lessor’s
discretion.

52. Parking. The following shall constitute subsection 1.2(b) of the Lease:

1.2(b) From and after the Commencement Date, and continuing through the
Expiration Date, Lessee shall lease from Lessor two hundred forty (240) parking
spaces on a non-exclusive basis in the parking area (the “Parking Area”)
designated on the site plan (the “Site Plan”) attached hereto as Exhibit A (the
“Parking Spaces”). Commencing on the Commencement Date and continuing through
the Expiration Date, Lessee shall pay to Lessor, as Additional Rent on a monthly
basis, the following amounts per Parking Space required to be leased by Lessee
pursuant to the terms of this Section 1.2(b):

 

Period

   Parking Rate Per Parking Space Per Month 2/1/17 – 12/31/17    $  65.00 1/1/18
– 12/31/18    $  72.00 1/1/19 – 12/31/19    $  79.00 1/1/20 – 12/31/20   
$  86.00 1/1/21 – 12/31/21    $  93.00 1/1/22 – 12/31/22    $100.00 1/1/23
– 12/31/23    $105.00 1/1/24 – 12/31/24    $110.25 1/1/25 – 12/31/25    $115.76
1/1/26 – 7/31/26    $121.55

Subject to Section 14 of the Lease, Lessor shall not be liable to Lessee, nor
shall this Lease be affected in any way, by reason of any moratorium,
initiative, referendum, statute, regulation or other governmental action which
could in any manner prevent or limit the parking rights of

 

- 1 -



--------------------------------------------------------------------------------

Lessee hereunder, unless the actual number of parking spaces available to Lessee
are reduced, in which event there shall be an equitable adjustment in the
parking charges payable by Lessee under this Section 52 based upon such
reduction in parking spaces. Any government charges or surcharges or other
monetary obligations imposed relative to parking rights with respect to the
Premises shall be payable by Lessee.

The parties acknowledge that Lessor is in receipt of Lessee’s “gate plan” dated
May 1, 2016 (the “Gate Plan”), which addresses the traffic flow of Lessee’s
employee, visitor and delivery vehicles and security of the Premises. Lessor
agrees to (i) consider the Gate Plan as part of the overall parking management
plan for the Project, (ii) keep Lessee informed Lessor’s planning for
informational purposes and input, and (iii) maintain communication with Lessee
to the point of commencement of any site modifications. Lessor, at its sole
cost, will make any gate and other site modifications consistent with the
property architecture design and parking control standards for comparable
properties. The target completion date for Lessor’s gate modifications is no
later than the Commencement Date for Lessee’s premises at 2383 Utah Avenue, El
Segundo.

53. Delivery of Premises; Early Possession. Notwithstanding anything to the
contrary set forth in Section 1.4 of the Lease, Lessor shall deliver the
Premises to Lessee in the condition required by the Lease promptly following the
mutual execution and delivery of the Lease by Lessor and Lessee. The terms of
the Lease applicable to Tenant’s lease of the Premises prior to the Commencement
Date (including, without limitation, Lessee’s payment obligations during such
time period) are set forth in Section 3.2 of the Lease; provided, however, the
penultimate sentence of such Section 3.2 is hereby deleted and replaced with the
following: “Following Lessor’s delivery of the Premises to Lessee in accordance
with the terms hereof, Lessee shall have the right to occupy the Premises prior
to the Commencement Date for the purposes of constructing the “Lessee
Improvements,” as that term is defined in the Work Letter and/or for any other
purpose permitted under the terms of the Lease (including the right to operate
its business from the Premises to the extent permitted by applicable laws),
provided that (i) Lessee shall give Lessor at least five (5) days’ prior notice
of any such occupancy of the Premises, (ii) all of the terms and conditions of
the Lease shall apply (other than Lessee’s obligation to pay Base Rent and
Lessee’s Share of Common Area Operating Expenses and Tax Expenses) as though the
Commencement Date had occurred (although the Commencement Date shall not
actually occur until the occurrence of the same pursuant to the terms of
Section 1.3 of the Lease). Lessee hereby acknowledges that Lessor may be
performing the Demising Work (as that term is defined in Section 57 below)
during Lessee’s occupancy of the Premises and that the performance of such
Demising Work shall in no way constitute a constructive eviction of Lessee.
Further, the parties shall cooperate in connection with the performance of any
work permitted or required under the Lease by or on behalf of either party prior
to the Commencement Date.” Pursuant to California Civil Code Section 1938,
Lessor hereby certifies to Lessee that, as of the date of the mutual execution
and delivery of the Lease by Lessor and Lessee, the applicable portion of the
Project of which the Premises forms a part has not undergone inspection by a
“Certified Access Specialist” (CASp).

 

- 2 -



--------------------------------------------------------------------------------

54. Base Rent for Premises. The following shall be added to Section 1.5 of the
Lease and shall constitute the Base Rent Schedule for the Premises:

 

Period

   Per Rentable Square Foot
Per Month    Monthly Base Rent  

2/1/17 – 12/31/17

   $2.94    *$ 176,400   

1/1/18 – 12/31/18

   $3.02    *$ 181,200   

1/1/19 – 12/31/19

   $3.11    *$ 186,600   

1/1/20 – 12/31/20

   $3.21    *$ 192,600   

1/1/21 – 12/31/21

   $3.30    *$ 198,000   

1/1/22 – 12/31/22

   $3.40    *$ 204,000   

1/1/23 – 12/31/23

   $3.51    *$ 210,600   

1/1/24 – 12/31/24

   $3.61    *$ 216,600   

1/1/25 – 12/31/25

   $3.72    *$ 223,200   

1/1/26 – 7/31/26

   $3.83    *$ 229,800   

*Notwithstanding anything to the contrary contained in the Lease, but subject to
the terms of this Section 1.5, provided Lessee is not then in Breach of the
Lease beyond any applicable cure period, the monthly installments of Base Rent
otherwise payable by Lessee under the Lease shall be abated for the following
months: February 2017, February 2018, February 2019, February 2020, February
2021, February 2022, and February 2023. Lessee shall pay all other amounts due
in connection with the Lease during such months, including, without limitation,
Common Area Operating Expenses. The abatement granted under this paragraph is
personal to the lessee named in the preamble to the Lease (“Named Lessee”) and
any Permitted Transferee (as hereinafter defined) only, and shall not be
applicable to any other assignee, subtenant, transferee or successor.

The parties acknowledge that the Base Rent set forth in the schedule hereinabove
is subject to change in the event the approved Final Space Plan indicates a
rentable square footage of other than 40,000, and in such event, any such
changes shall be confirmed by the parties in writing in accordance with the last
sentence of Section 2.1 of the Lease.

55. Letter of Credit. The following shall be added as Section 5 of the Lease:

(i) Delivery. In conjunction with Lessee’s execution of this Lease, Lessee shall
furnish Lessor, a clean, unconditional and irrevocable letter of credit (the
“Letter of Credit”) issued by a commercial bank reasonably approved at all times
by Lessor and satisfactory to any rating agency that is then rating securities
based in part upon a mortgage or deed of trust encumbering the Premises and/or
Project, as security for performance of Lessee’s obligations under this Lease.
The Letter of Credit shall be in the initial amount of Two Million, One Hundred
Twenty-One Thousand Six Hundred and 00/100 Dollars ($2,121,600.00) (the “LC
Amount”), subject to reduction to the extent hereinafter provided (and also
subject to change in connection any changes to the rentable square footage of
the Premises in accordance with the last sentence of Section 2.1 of the Lease).
The Letter of Credit shall be in the form of Schedule 1 attached hereto and
shall have a term of not less than one (1) year. Lessee shall keep the Letter of
Credit in full force and effect at all times during the Term and for ninety
(90) days after the expiration or earlier termination of the Term. Failure to
provide, renew or replace the Letter of Credit as aforesaid shall constitute a
default under this Lease and, at Lessor’s option, Lessor shall be entitled to
draw down all or any portion of the Letter of Credit and apply the funds drawn
in accordance with the next succeeding sentence or hold the same; provided,
however, in the event

 

- 3 -



--------------------------------------------------------------------------------

Lessee replaces the full amount (as then required under this Lease) of the
Letter of Credit in accordance with the terms of this Lease, then so long as
Lessee is not then in default under this Lease, Lessor shall return the
unapplied amount (if any) of the Letter of Credit to Lessee, or the issuing
bank, as directed by Lessee in writing. In the event of a Breach by Lessee under
this Lease, Lessor shall be entitled to (but shall not be required to) draw upon
the Letter of Credit as Lessor deems necessary to pay Rent and/or any other
amounts that Lessor may be entitled to under this Lease or under applicable
laws.

(ii) Application. Lessee’s obligation to furnish and any use, application or
retention by Lessor of all or any part of the proceeds of the Letter of Credit
shall not be deemed in any way to constitute liquidated damages for any default
by Lessee under this Lease, or to limit the remedies to which Lessor is
otherwise entitled under the terms of this Lease. If the Letter of Credit is
drawn by Lessor in connection with any Breach under this Lease by Lessee, then
such Breach shall not be deemed to be cured unless and until the Letter of
Credit is restored to the then applicable LC Amount within five (5) business
days after such draw and Lessor is reimbursed for any and all costs, damages and
expenses incurred or suffered by Lessor in connection with such default.

(iii) Not a Security Deposit. The parties hereto (A) recite that the Letter of
Credit and/or any cash held by Lessor after a draw upon the Letter of Credit, as
the case may be, is not intended to serve as a security deposit and any and all
provisions of applicable law applicable to security deposits in the commercial
context, including, without limitation, Section 1950.7 of the California Civil
Code (or any successor statute) and/or any statute or law that provides that
Lessor may claim from a security deposit only those sums reasonably necessary to
remedy defaults in the payment of rent, to repair damage caused by Lessee or to
clean the Premises (collectively, “Security Deposit Laws”), shall have no
applicability or relevance thereto, and (B) waive any and all rights, duties and
obligations either party may now or, in the future, will have under, relating to
or arising from the Security Deposit Laws.

(iv) Transfer. The parties agree that the Letter of Credit shall be transferable
by Lessor one or more times. Any such transfer shall be effected through the
bank issuing the Letter of Credit at no cost to Lessor. Lessee agrees to
cooperate with Lessor in connection with any transfer of the Letter of Credit,
including, without limitation, by the execution and delivery of any documents or
instruments reasonably necessary for Lessor or its transferee to obtain evidence
reasonably satisfactory to Lessor or such transferee, as applicable, that the
Letter of Credit has been duly transferred. In addition, any transfer fee to be
paid in connection with any such transfer shall be paid by Lessee, but the
payment of any such transfer fee shall not be a condition to the validity or
effectiveness of such transfer or the Letter of Credit.

(v) Conditional Reduction of LC Amount. Provided that Lessee is not then in
Breach under this Lease at the time of any scheduled reduction of the Letter of
Credit amount provided for in this paragraph and has not previously committed
three (3) monetary breaches under this Lease and does not subsequently commit a
monetary Breach under this Lease, the LC Amount shall be reduced to
(A) $1,856,400.00 upon the expiration of the twenty-fourth (24th) complete
calendar month of the Term, (B) $1,591,200.00 upon the expiration of the
thirty-sixth (36th) complete calendar month of the Term, (C) $1,326,000.00 upon
the expiration of the forty-eighth

 

- 4 -



--------------------------------------------------------------------------------

(48th) complete calendar month of the Term, (D) $1,060,800.00 upon the
expiration of the sixtieth (60th) complete calendar month of the Term,
(E) $795,600.00 upon the expiration of the seventy-second (72nd) complete
calendar month of the Term, (F) $530,400.00 upon the expiration of the
eighty-fourth (84th) complete calendar month of the Term, and (G) $265,200.00
upon the expiration of the ninety-sixth (96th) complete calendar month of the
Term. Notwithstanding the foregoing, in the event Lessee is in default under the
Lease at any time after the ninety-sixth (96th) complete calendar month of the
Term, the Letter of Credit amount shall increase to twice the then-current Base
Rent.

56. Intentionally Omitted.

57. Condition. Section 2.2 is hereby supplemented with the following:

Lessee hereby acknowledges and agrees that, prior to the execution of this
Lease, Lessee has performed all inspections of the Premises that Lessee deems
necessary or appropriate. Lessee acknowledges that, except as otherwise
specifically provided in the Lease, Lessee is leasing the Premises on an “as is,
where is” basis. Subject to Sections 2.2 and 2.3 of the Lease and the terms and
provisions of the work letter attached hereto as Exhibit B and incorporated
herein by this reference (the “Work Letter”), Lessee’s taking possession of the
Premises shall be deemed conclusive evidence that, as of the date of taking
possession, the Premises were in good order and satisfactory condition. No
promise of Lessor to alter, remodel, repair, or improve the Premises, and no
representation, express, or implied, respecting any manner or thing relating to
the Premises or this Lease (including, without limitation, the condition
thereof) have been made to Lessee by Lessor or its broker or sales agent, other
than as is expressly set forth in this Lease. Notwithstanding the foregoing,
Lessor shall perform demising work in the Premises on or before December 1, 2016
in order to cause the general layout of the Premises to be in substantial
conformance with the Final Space Plan (as that term is defined in Exhibit B
attached hereto) (the “Demising Work”).

58. Lessor Maintenance Obligations; Common Area Operating Expenses.

The following shall be added to the end of Section 7.2 of the Lease:

Notwithstanding the foregoing or anything else to the contrary contained in this
Lease, subject to reimbursement as a part of Common Area Operating Expenses as
hereinafter provided, Lessor shall maintain and repair the structural portions
of the Premises, the roof, all building systems delivering (but not
distributing) utilities and services to the Premises, and all equipment serving
the Premises.

The following shall be added as Section 7.5 of the Lease:

Lessee shall pay directly to the service provider for all utilities, janitorial
and other services for the Premises. In addition, at all times from and after
the Commencement Date, Lessee shall pay to Lessor in advance, on the first day
of each calendar month, an amount reasonably estimated by Lessor to be the
monthly amount (“Monthly Impound”) of Lessee’s

 

- 5 -



--------------------------------------------------------------------------------

Share of the Common Area Operating Expenses (as hereinafter defined). The
Monthly Impound may be adjusted periodically by Lessor based on Lessor’s
reasonable estimate of anticipated costs for Common Area Operating Expenses. As
used herein, “Common Area Operating Expenses” means all costs and expenses
incurred by Lessor in (a) operating, managing, servicing, repairing, maintaining
and replacing the items Lessor is obligated to maintain and repair under
Section 7.2 of this Lease, (b) operating, managing, policing, insuring,
servicing, repairing, maintaining and replacing any areas of the Building and/or
Project provided for use by tenants of the Building and/or Project
(collectively, the “Common Area”) and any common facilities (“Common
Facilities”); (c) maintaining, repairing and replacing the exterior surface of
exterior walls and roofs of the Building and/or any buildings from time to time
constituting any portion of the Project; and (d) operating, insuring, repairing,
replacing and maintaining the Utility Facilities (as hereinafter defined).
“Utility Facilities” are defined to include but are not limited to, mechanical,
electrical and plumbing systems, including sanitary sewer lines and systems, gas
lines and services, water lines, meters and systems, fire protection lines and
systems, electric power conduit, lines and transformers, exterior telephone and
communication lines and systems, and storm drainage and retention facilities, if
any. Common Area Operating Expenses shall include, without limitation, expenses
for: air conditioning, electricity, steam, water, heating, ventilating,
mechanical, exterior telephone and telecommunications systems and all other
utilities and systems, landscaping and gardening, operating, maintaining,
repaving and restriping of parking areas, repairs, and all labor and materials
costs related thereto, security and fencing, if any, and fire protection,
general maintenance, trash removal, cleaning and service contracts and the cost
of all supplies, tools and equipment required in connection therewith, wages,
salaries, payroll taxes and other labor costs and employee benefits, fees,
charges and other costs of all independent contractors engaged by Lessor,
provided that capital expenditures shall only be included in Common Area
Operating Expenses to the extent permitted under subsection (2) below and to the
extent permitted under Sections 2.3 and 7.1 of this Lease; and a management fee
not to exceed three and one-half percent (3.5%) of gross rents from the Project,
including the Premises (the “Management Fee”); provided, however, so long as the
Premises (together with any other space leased by Lessee at the Project)
constitutes the largest space leased by Lessor to a single tenant entity of the
Project, the Management Fee shall not exceed the lowest management fee then
charged by Lessor to any other tenant at the Project. Notwithstanding the
foregoing, for purposes of this Lease, Common Area Operating Expenses shall not,
however, include:

(1) any payments under a ground lease or master lease relating to the Project;

(2) costs of a capital nature (including amortization payments and depreciation
of any type), including but not limited to capital improvements, equipment,
replacements, alterations and additions, except to the extent such costs
(including amortization payments and depreciation of any type) (A) are intended
as a labor saving device or to effect other economies in the operation or
maintenance of the Project, or any portion thereof, (B) are required under any
applicable law but which were not so required prior to the date of this Lease,
or (C) are incurred during an Option Period in connection with the replacement
of any HVAC system serving the Premises; provided, however, that each such
permitted capital expenditure shall be amortized on a straight-line basis over
its useful life as Lessor shall reasonably determine in accordance with sound
property management practices (including interest at the prime or reference rate
of Bank of America, N.T. & S.A., on the amortized cost);1

 

- 6 -



--------------------------------------------------------------------------------

(3) rentals for items which if purchased, rather than rented, would constitute a
capital improvement, except to the extent such capital improvements would have
been included as Common Area Operating Expenses pursuant to subsection
(2) above;

(4) costs incurred by Lessor for the repair of damage to the Project under the
terms of Section 9 of the Lease (except for commercially reasonable
deductibles);

(5) the cost of any item reimbursed by insurance or condemnation proceeds under
insurance policies maintained by or for Lessor (provided that Lessor shall use
its good faith, commercially reasonable efforts to obtain such reimbursement);

(6) costs, including permit, license and inspection costs, incurred with respect
to the installation of tenants’ or other occupants’ improvements made
exclusively for individual tenants or other occupants in the Project or incurred
in renovating or otherwise improving, decorating, painting or redecorating space
for tenants or other occupants of the Project;

(7) marketing, promotional and leasing costs, including but not limited to
leasing commissions, real estate brokerage commissions, and attorneys’ fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Project;

(8) costs of services, utilities, or other benefits which are not offered to
Lessee or for which Lessee is charged for directly but which are provided to
another tenant or occupant of the Project, without charge, including, but not
limited to, above Building standard heating, ventilation and air-conditioning,
janitorial services and exclusive use Common Areas;

(9) costs incurred by Lessor due to any violation of the terms and conditions of
any lease of space or occupancy agreement in the Project and costs (including in
connection therewith all attorneys’ fees and costs of settlement judgments and
payments in lieu thereof) arising from claims, disputes, litigation, arbitration
or potential disputes with tenants pertaining to Lessor and/or the Building
and/or the Project;

(10) interest, principal, attorneys’ fees, environmental investigations or
reports, points, fees and other lender costs and closing costs on debts or
amortization on any mortgage or mortgages or any other debt instrument
encumbering the Building or the Project or any part thereof or on any unsecured
debt;

(11) Lessor’s general corporate overhead and general and administrative
expenses, including costs incurred which relate to Lessor’s business outside the
Project;

 

- 7 -



--------------------------------------------------------------------------------

(12) salaries of officers, executives or other employees of Lessor above the
grade of building and/or project manager, any affiliate of Lessor, or partners
or affiliates of such partners or affiliates;

(13) all items and services for which Lessee or any other tenant in the Project
is required to reimburse Lessor (other than through an operating or direct
expense pass-thru provision similar to (whether on a net or gross basis) this
Section 7.5);

(14) electric power or other utility costs for which any tenant directly pays
any local public service company;

(15) costs incurred in connection with any governmental laws and regulations
applicable to the Project to the extent in existence and being enforced as of
the date Lessor delivers the Premises to Lessee, including, but not limited to
life, fire and safety codes, and federal, state or local laws or regulations
relating to disabled access, including, but not limited to, the Americans With
Disabilities Act;

(16) costs which are actually reimbursed under any contractor, manufacturer or
supplier warranty;

(17) costs, penalties, fines, or awards and interest incurred as a result of or
arising from the negligence, or willful misconduct of Lessor or its agents,
employees or contractors;

(18) costs arising from the presence or removal of Hazardous Substances
(a) located in the Building or the Project prior to the date Lessor delivers the
Premises to Lessee, including, without limitation, any costs incurred pursuant
to the requirements of any governmental laws, ordinances, regulations or orders
in effect and being enforced as of the date Lessor delivers the Premises to
Lessee relating to health, safety or environmental conditions, including but not
limited to regulations concerning asbestos, soil and ground water conditions or
contamination regarding hazardous materials or substances, or (b) to the extent
such presence is not caused by Lessee, its agents, contractors, employees or
invitees;

(19) costs arising from any type of insurance maintained by Lessor which is not
allowed to be maintained by Lessor pursuant to this Lease;

(20) costs, including but not limited to attorneys’ fees, associated with the
operation of the business of the partnership or entity which constitutes Lessor
as the same are distinguished from the costs of operation of the Building,
including partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee, costs of selling, syndicating, financing,
mortgaging or hypothecating any of Lessor’s interest in the Building, Project or
any part thereof, costs of any disputes between Lessor and its employees,
disputes of Lessor with Building or Project management or personnel, or outside
fees paid in connection with disputes with other tenants;

(21) costs incurred in removing and storing the property of former tenants or
occupants of the Project;

 

- 8 -



--------------------------------------------------------------------------------

(22) reserves of any kind, including but not limited to replacement reserves,
and reserves for bad debts or lost rent or any similar charge not involving the
payment of money to third parties;

(23) costs incurred by Lessor in connection with rooftop communications
equipment of Lessor or other persons, tenants or occupants on the Building or
the Project to the extent such costs are not incurred for the benefit of all
tenants of the Project;

(24) costs relating to any management office for the Building and/or Project;

(25) costs incurred by Lessor under Sections 6.2(e), (f) and/or (g) of the
Lease; and

(26) payment of any management fee or administrative fee, whether paid to Lessor
or an outside managing agent, except for the Management Fee.

Further, Common Area Operating Expenses shall be reduced on a pro rata basis by
an amount equal to any and all rebates or reductions received by Lessor in
connection with Lessor’s contract for utility services for the Project (but only
to the extent it actually reduces amounts payable by Lessee under this Lease).

Lessor shall use commercially reasonable efforts to furnish Lessee with a
statement (each, a “Statement”) covering the Lease Year (as hereinafter defined)
just expired, within one hundred twenty (120) days after the end of each
calendar year of the Term, or, at Lessor’s option, its fiscal year, showing the
actual Common Area Operating Expenses for that year, Lessee’s Share of Common
Area Operating Expenses for said calendar or fiscal year and the Monthly Impound
payments made by Lessee during that year. If Lessee’s share of the Common Area
Operating Expenses exceeds Lessee’s prior Monthly Impound payments, Lessee shall
pay Lessor the deficiency within ten (10) business days after receipt of the
annual statement. If Monthly Impound payments for the year exceed Lessee’s Share
of Common Area Operating Expenses, and provided Lessee is not in arrears as to
the payment of any Rent or Additional Rent, Lessee may offset the excess against
the next Monthly Impounds due Lessor (or, if (a) the amount exceeds the sum of
the next two (2) Monthly Impounds, or (b) after expiration or termination of
this Lease, Lessor shall promptly refund such excess to Lessee). For the
purposes of this Lease, the term “Lease Year” shall mean any calendar year
during the Term (as the same may be extended), including the Base Year and any
partial calendar year.

Lessor shall have the right to equitably allocate Common Area Operating Expenses
between expenses of the Building and expenses of the entire Project. Lessee’s
share (“Lessee’s Share”) of the Common Area Operating Expenses (i) shall be, if
related only to the Building, thirty-nine and 45/100 percent (39.45%) and
(ii) if related to the Project (including the Premises), shall be determined by
multiplying the amount of the expenses equitably allocated to the Project by
Lessor by a fraction, the numerator of which is the number of rentable square
feet of the Premises and the denominator of which is the number of rentable
square feet of all buildings in the Project (including the Premises).
Notwithstanding the foregoing, the parties acknowledge that Lessee’s Share is
subject to change in the event the approved Final Space Plan indicates a

 

- 9 -



--------------------------------------------------------------------------------

rentable square footage of other than 60,000, and in such event, any such
changes shall be confirmed by the parties in writing in accordance with the last
sentence of Section 2.1 of the Lease.

Notwithstanding the foregoing, Lessee’s Share of Controllable Common Area
Operating Expenses (as hereinafter defined) for the second (2nd) Lease Year
shall not exceed one hundred five percent (105%) of the actual Controllable
Common Area Operating Expenses for the first (1st) Lease Year; and thereafter,
in each successive Lease Year, Lessee’s Share of Controllable Common Area
Operating Expenses shall not exceed a cap that increases by one hundred five
percent (105%) of (a) for the second Lease Year, actual Controllable Common Area
Operating Expenses incurred, and (b) for each Lease Year thereafter, the actual
Controllable Common Area Operating Expenses incurred for the previous Lease
Year. Notwithstanding the foregoing, in the event the Term is extended for the
Option Period(s), the Controllable Common Area Operating Expenses payable by
Lessee during the first (1st) year of such Extension Option(s) shall be reset to
the actual amount of such Common Area Operating Expenses payable by Lessee for
such year and thereafter be subject to the foregoing cap on increases set forth
in this paragraph. For purposes hereof, “Controllable Common Area Operating
Expenses” shall mean and refer to all Common Area Operating Expenses other than
Insurance Costs (as hereinafter defined), Real Property Taxes (as hereinafter
defined), security costs and utilities.

Lessee shall have one (1) year after receipt of the applicable Lessor’s
Statement of Common Area Operating Expenses (and eighteen (18) months after
receipt with respect to Lessor’s Statement of Common Area Operating Expenses for
either of the first two (2) Lease Years occurring during the Term) within which
to raise any objection to the calculations contained in such Statement, which
such objection must be in writing and must set out with particularity the nature
of such objection. Failure to object within such one (1) year period, or
eighteen (18) months, as applicable, after receipt of any such Statement shall
be deemed a waiver of any such objection with respect to such Statement. If
Lessee requests within one (1) year, or eighteen (18) months, as applicable,
after receipt of Lessor’s statement to audit Lessor’s records with respect to
Lessor’s Statement, Lessor shall permit Lessee to audit such records, at a
location designated by Lessor, provided that Lessee is not then in Breach of
this Lease and that Lessee retains an independent auditor on an hourly or fixed
fee basis (but not on a contingency basis) to perform such audit. If Lessee is
permitted to audit such records, Lessor shall have the right to remove from such
records any information not directly relevant to Common Area Operating Expenses
payable hereunder, including without limitation information pertaining to gross
sales of other tenants of the Project. Lessee shall give Lessor a copy of any
such audit within thirty (30) days after Lessee’s receipt of Lessor’s
documentation required for the audit. Lessee shall pay to Lessor all amounts due
under Lessor’s Statement, despite Lessee’s audit, without any right of set-off.
Lessor shall promptly review any audit conducted pursuant to the provisions of
this paragraph and such other documentation as Lessor shall reasonably request
from Lessee in connection with any such audit. Lessee shall not conduct more
than one (1) audit of Lessor’s Statement per Lease Year. If any such audit
reveals that Lessee has not overpaid Common Area Operating Expenses or has
overpaid Common Area Operating Expenses by no more than three percent (3%),
Lessee shall bear the cost of such audit. If any such audit reveals that Lessee
has overpaid Common Area Operating Expenses by more than three percent (3%),
Lessor shall bear the reasonable, actual cost of such audit. Any underpayment or
overpayment of Common Area Operating Expenses by Lessee disclosed by the audit
referenced in this paragraph shall be reconciled in accordance with the
applicable terms of this Paragraph 58 above; provided, however, that Lessee
shall pay the amount of any underpayment to Lessor within ten (10) days of
Lessor’s demand therefor.

 

- 10 -



--------------------------------------------------------------------------------

59. Insurance.

The following shall be added to the end of Section 8.1 of the Lease:

Notwithstanding the foregoing, Lessee’s obligation to reimburse Lessor for the
costs of Lessor’s insurance (collectively, “Insurance Costs”) under this Section
shall be limited to payment of Lessee’s Share of the increase, if any, of
Insurance Costs for any given Lease Year over Insurance Costs for calendar year
2017 (the “Base Year”). Furthermore, if Lessor does not carry a specific type of
insurance for the Project during the Base Year, but subsequently obtains such
type of insurance for the Project or any portion of it during the Term, or
increases the liability limits of any insurance maintained in the Base Year,
then from and after the date upon which Lessor obtains such type of insurance or
increased liability limits and continuing throughout the period during which
Lessor maintains such type of insurance or increased liability limits, Insurance
Costs for the Base Year shall be deemed to be increased by the amount of the
premium Lessor would have incurred had Lessor maintained such type of insurance
and increased liability limits during the Base Year.

The last sentence of Section 8.5 is hereby deleted and the following is added in
place thereof:

If Lessee shall fail to procure and maintain the insurance required to be
carried by it, Lessor may, but shall not be required to procure the same on
Lessee’s behalf, in which case Lessee shall reimburse Lessor the cost thereof
upon demand. Further, from time to time, Lessor may require commercially
reasonable increases in the policy limits for all insurance to be carried by
Lessee as set forth herein to the extent such limits are customarily required of
tenants of comparable premises in the same general geographic area as the
Premises.

Section 8.6 of the Lease is hereby deleted and replaced with the following:

Anything in this Lease to the contrary notwithstanding, Lessor and Lessee each
hereby waives any and all rights of recovery, claim, action or cause of action
against the other for any loss or damage to any property of Lessor or Lessee,
arising from any cause that (i) would be insured against under the terms of any
property insurance required to be carried hereunder; or (ii) is insured against
under the terms of any property insurance actually carried, regardless of
whether the same is required hereunder. The foregoing waiver shall apply
regardless of the cause or origin of such claim, including but not limited to
the negligence of a party, or such party’s agents, officers, employees or
contractors. The foregoing waiver shall not apply if it would have the effect,
but only to the extent of such effect, of invalidating any insurance coverage of
Lessor or Lessee. The foregoing waiver shall also apply to any deductible, as if
the same were a part of the insurance recovery. The Parties agree to have their
respective property damage insurance carriers waive any right to subrogation
that such companies may have against Lessor or Lessee, as the case may be, so
long as the insurance is not invalidated thereby.

 

- 11 -



--------------------------------------------------------------------------------

The following shall be added after the first sentence of Section 8.7 of the
Lease:

Except to the extent of Lessee’s negligence or willful misconduct, Lessor shall
indemnify, protect, defend and hold harmless Lessee and its agents, subtenants
and lenders, from and against any and all claims, damages, liens, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities to the
extent arising out of the negligence or willful misconduct of Lessor or its
agents, employees or contractors.

60. Real Property Taxes. Section 10.2 of the Lease is deleted and replaced with
the following:

Notwithstanding anything to the contrary contained in this Lease, Lessee’s
obligation to pay Real Property Taxes under this Lease (collectively, “Tax
Expenses”) shall be limited to payment of Lessee’s Share of the increase of Tax
Expenses over Base Taxes (as hereinafter defined). As used herein, “Base Taxes”
means the amount of all Real Property Taxes attributable to the Base Year. At
all times from and after the Base Year, Lessee shall pay to Lessor in advance,
on the first day of each calendar month, an amount estimated by Lessor to be the
monthly amount of Lessee’s Share of Tax Expenses. The monthly amount may be
adjusted periodically by Lessor based on Lessor’s reasonable estimate of
anticipated Tax Expenses for the coming Lease Year. Tax Expenses shall be
reconciled in the same manner and subject to the same audit rights set forth in
Paragraph 58 above as Common Area Operating Expenses under Section 58, above.
Notwithstanding the foregoing or anything else to the contrary contained in this
Lease, Lessee shall not be required to pay and shall have no liability for any
increase of, or reassessment in, Real Estate Taxes (“Reassessment”), to the
extent resulting from any sale, transfer or change in ownership of the Premises
or the Project during the first five (5) years of the initial Term of the Lease
(collectively, “Excluded Transfers”); provided, that such exclusion shall not
apply to the annual percentage increase in Real Property Taxes permitted under
applicable law (currently at 2% per annum) notwithstanding any such Excluded
Transfer or any increase to the extent arising out of new construction or
development at the Project or for any other reason.

The amount of Real Property Taxes which Lessee is not obligated to pay or will
not be obligated to pay during the Lease Term in connection with a particular
Reassessment pursuant to the terms of this Section 10.2 shall be sometimes
referred to hereafter as a “Proposition 13 Protection Amount.” If the occurrence
of a Reassessment is reasonably foreseeable by Lessor and the Proposition 13
Protection Amount attributable to such Reassessment can be reasonably quantified
or estimated for each Lease Year commencing with the Lease Year in which the
Reassessment will occur, the terms of this paragraph shall apply to each such
Reassessment. Upon notice to Lessee, Lessor shall have the right to purchase the
Proposition 13 Protection Amount relating to the applicable Reassessment (the
“Applicable Reassessment”), at any time during the Lease Term, by paying to
Lessee an amount equal to the “Proposition 13 Purchase Price,” as that term is
defined below. As used herein, “Proposition 13 Purchase Price” shall mean the
present value of the Proposition 13 Protection Amount remaining during the Lease
Term, as of the date of payment of the Proposition 13 Purchase Price by Lessor.
Such present value shall be calculated (i) by using the portion of the
Proposition 13 Protection Amount attributable to each remaining Lease Year (as
though the portion of such Proposition 13 Protection Amount benefitted Lessee at
the end of each Lease Year), as the amounts to be discounted, and (ii) by using
a discount rate for each amount to be discounted at an interest rate equal to
the lesser of (A) the prime or reference rate of Bank of America, N.T. & S.A.,
on the date of

 

- 12 -



--------------------------------------------------------------------------------

payment of the Proposition 13 Protection Amount by Lessor, and (B) four percent
(4%) per annum. Upon such payment of the Proposition 13 Purchase Price, the
provisions of this Section with respect to Excluded Transfer shall not apply to
any Real Property Taxes attributable to the Applicable Reassessment. Since
Lessor is estimating the Proposition 13 Purchase Price because a Reassessment
has not yet occurred, then when such Reassessment occurs, if Lessor has
underestimated the Proposition 13 Purchase Price, then upon notice by Lessor to
Lessee, Lessee’s Rent next due shall be credited with the amount of such
underestimation, and if Lessor overestimates the Proposition 13 Purchase Price,
then upon notice by Lessor to Lessee, Rent next due shall be increased by the
amount of the overestimation, or to the extent that no Rent is next due, then
Lessee shall reimburse Lessor in cash for such remaining amount upon demand.

61. Terms and Conditions Applicable to Assignment and Subletting. The following
subsections are added to the end of Section 12.2:

(h) Notwithstanding the provisions of Section 12.1 above, Lessee shall have the
right, without the prior written consent of Lessor but provided that, at the
time of any such transfer, Lessee provides Lessor with evidence that
(a) Lessee’s tangible net worth is equal to at least Fifty Million and 00/100
Dollars ($50,000,000.00), and (b) Lessee owns liquid assets (in the form of
cash, cash equivalents or marketable securities) of at least Fifty Million and
00/100 Dollars ($50,000,000.00), to assign its entire interest in this Lease to
(i) an Affiliate (as hereinafter defined), or (ii) a successor entity which, or
with which, Lessee is merged or consolidated or which acquires substantially all
of Lessee’s assets, so long as Lessee delivers to Lessor, not less than five
(5) days prior to such assignment, a written notice of the assignment and an
assumption agreement reasonably acceptable to Lessor whereby the Affiliate
assumes and agrees to perform, observe and abide by all of the terms,
conditions, obligations and provisions of this Lease applicable to Lessee (it
being acknowledged that the requirements of subsections (a) and (b) hereinabove
may be satisfied in the aggregate by Lessee and the applicable Affiliate or
successor, as applicable). Furthermore, Lessee shall have the right to sublet
all or any portion of the Premises to an Affiliate without Lessor’s prior
written consent so long as Lessee delivers to Lessor, not less than five
(5) days prior to such sublease, a written notice of the sublease and a copy of
the sublease agreement reasonably acceptable to Lessor whereby the Affiliate
acknowledges and agrees that the sublease is subject to, and that the Affiliate
agrees to perform, observe and abide by all of the terms, conditions,
obligations and provisions of, this Lease applicable to the subleased portion of
the Premises. “Affiliate” shall mean any entity which, directly or indirectly,
controls, is controlled by, or is under common control with Lessee. No such
assignment or subletting permitted by this subparagraph (h) shall alter the
primary liability of Lessee for the payment of Rent or for the performance of
any other obligations to be performed by Lessee. A transfer to an entity
described in subsections (i) or (ii) hereinabove that complies with this
paragraph is sometimes referred to in this Lease as a “Permitted Transfer” and
the transferee a “Permitted Transferee.”

(i) If, for any proposed Transfer (other than a Permitted Transfer), Lessee
receives total Rent or other consideration exceeding the total Rent called for
under this Lease for the applicable portion of the Premises after deduction of
Lessee’s actual, reasonable out of pocket costs and expenses incurred for
marketing, attorneys’ fees, other commercially reasonable consulting costs,
alterations and leasing commissions in connection with any such Transfer, Lessee
will pay fifty percent (50%) of the excess to Lessor as additional Rent promptly
upon receipt, provided, however, that without

 

- 13 -



--------------------------------------------------------------------------------

any such profit sharing with Lessor (but provided Lessee and/or any Permitted
Transferee continues to occupy at lease twenty-five percent (25%) of the
then-existing Premises), Lessee shall be permitted to sublease up to twenty-five
percent (25%) of the rentable square feet of the then-existing Premises to any
third-party, which sublease(s) shall be subject to Lessor’s reasonable approval.

(j) The parties hereby agree that in addition to all other conditions to
Lessor’s consent to a proposed assignment or subletting by Lessee (a
“Transfer”), Lessor may withhold consent on any of the following grounds which
grounds Lessee hereby agrees are reasonable:

(i) The transferee is either a governmental agency or instrumentality thereof;

(ii) The transferee intends to use the Premises for purposes that are not
permitted under this Lease; and/or

(iii) If the Transfer is an assignment, then the transferee is not a party of
reasonable financial net worth or financial stability in light of the
responsibilities involved under this Lease on the date the consent is requested,
as reasonably determined by Lessor.

(k) Notwithstanding anything to the contrary contained in this Lease, if Lessee
or any proposed transferee claims that Lessor has unreasonably withheld or
delayed its consent or otherwise acted unreasonably under this Section 12, their
sole remedies shall be to have the dispute resolved by arbitration seeking a
decree of specific performance compelling Lessor to consent, and Lessee hereby
waives all other remedies, including without limitation, the right to terminate
this Lease; provided, however, the prevailing party in any such action shall be
entitled to the remedies set forth in Section 31 of the Lease.

62. Remedies. The following is added at the end of Section 13.2(b):

Notwithstanding anything to the contrary contained in this Lease, Lessor shall
have the remedy described in California Civil Code Section 1951.4 (lessor may
continue lease in effect after lessee’s breach and abandonment and recover rent
as it becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Accordingly, if Lessor does not elect to terminate this
Lease due to any Breach, Lessor may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including,
without limitation, the right to recover all Rent as it becomes due.

63. Intentionally Omitted.

64. Option Term. Subject to Section 39 of the Lease, Lessor grants to Lessee the
option (each, an “Option” and collectively, the “Options”) to extend the Term of
the Lease with respect to the entire then-existing Premises for two (2) periods
of five (5) years each (each an “Option Period”) upon the following terms and
conditions:

(a) Lessee shall provide Lessor with prior written notice of its election to
extend the Term of the Lease, which notice may be given no later than three
hundred sixty-five (365) days prior to the Expiration Date of the Term or
previous Option Period, as applicable.

 

- 14 -



--------------------------------------------------------------------------------

(b) The Option is personal to the Named Lessee and any Permitted Transferee and
may only be exercised by the Named Lessee or any Permitted Transferee if the
Named Lessee and/or any Permitted Transferee occupies at least seventy-five
percent (75%) of the entire then-existing Premises at the time the Option is
exercised and thereafter until commencement of the applicable Option Period (and
may not be exercised by any other assignee of or successor to the Named Lessee’s
(or Permitted Transferee’s) interest in the Lease or to the Premises).

(c) Lessee must extend the Term for all, and not less than all, of the
then-applicable Premises.

(d) All terms and provisions of the Lease shall apply during the Option
Period(s), except for the Base Rent, which shall be modified as set forth in
Section 65 below. “Term” as used in this Lease shall mean the Term plus any
Option Period if effectively exercised by Lessee in accordance with the terms of
this Section 64.

65. Base Rent for Option Terms. The Base Rent payable as of the first day of an
Option Period (“Option Commencement Date”) shall be equal to the Fair Market
Rent (as hereinafter defined), determined as follows:

(a) Within sixty (60) days after receipt of Lessee’s written notice exercising
the applicable Option, Lessor shall give Lessee notice of Lessor’s proposed Fair
Market Rent. Lessee shall give Lessor written notice within thirty (30) days
thereafter as to whether or not Lessee agrees with Lessor’s proposed Fair Market
Rent. If Lessee disagrees with Lessor’s proposed Fair Market Rent, Lessor and
Lessee shall negotiate in good faith to resolve their differences. In the event
they do not reach such agreement on or before the date that is ninety (90) days
prior to the applicable Option Commencement Date (as evidenced in a writing
signed by Lessee and Lessor), then within seven (7) days after the expiration of
said 90 day period, each party shall submit to the other its final determination
of the Fair Market Rent. If such respective determinations are within five
percent (5%) of each other, Lessor and Lessee agree that the Fair Market Rent
shall be the average of such amounts. However, if after receiving such
determinations, the respective amounts are not within five percent (5%) of each
other and Lessor and Lessee are unable to agree on the Fair Market Rental Value
within seven (7) days, the parties shall agree upon a commercial real estate
broker with experience in real estate activities, including at least ten
(10) years’ experience in leasing commercial space of comparable size and
quality to the Premises in the same general geographic area as the Premises, who
shall determine and promptly report (and in no event later than the twentieth
(20th) day following such broker’s appointment) to Lessor and Lessee in writing
whichever of Lessor’s or Lessee’s determination is closer to the Fair Market
Rent, as determined by such broker, and the Fair Market Rent determination
selected by the broker shall constitute the Fair Market Rent for the applicable
Option Period (subject to increase as hereinafter provided). In the event that
the parties cannot agree on a broker, Lessor or Lessee may apply to the
Presiding Judge (or the regional equivalent) in the Superior Court (or the
regional equivalent) of the State of California for the County in which the
Premises is located to appoint the broker in accordance with the aforementioned
criteria. The broker shall have no discretion other than to select one or the
other determination as aforesaid. The costs of such broker shall be shared
equally by Lessor and Lessee.

 

- 15 -



--------------------------------------------------------------------------------

(b) Upon Lessee’s exercise of an Option, the Option shall remain in full force
and effect, notwithstanding the failure to determine the Fair Market Rent during
the period from Lessee’s exercise of such Option until the applicable Option
Commencement Date. In such event, the Base Rent for the first year of the Option
Period shall be the Base Rent in effect immediately prior to the Option
Commencement Date until such time as the Fair Market Rent is determined in
accordance with the foregoing provisions of this Section. Within ten
(10) business days after the determination of the Fair Market Rent and in the
event the Fair Market Rent is greater or less than the Base Rent in effect
immediately prior to the Option Commencement Date, Lessee or Lessor, as
applicable, shall pay to the other such sums necessary to enable the other to
receive an amount which such party would have received had the Fair Market Rent
been in effect from the Option Commencement Date.

(c) As used herein, “Fair Market Rent” shall mean ninety-five percent (95%) of
the projected fair market rental rate as of the first day of the applicable
Option Commencement Date for Comparable Transactions (as hereinafter defined).
As used herein, “Comparable Transactions” shall mean lease transactions between
non-affiliated parties for non-expansion, non-equity, tenants (both renewal and
new tenants) for comparable creative office/commercial space, excluding lab,
biotech, and similar uses, in comparable buildings and for comparable lease term
(of years). In any determination of Comparable Transactions, appropriate
consideration shall be given to how recently the Comparable Transaction was
completed, length of lease term, size, location and quality of the other
premises being leased, and other generally applicable conditions of tenancy. The
intent is that subject to the considerations described in the preceding
sentence, Lessee will make the same economic payments and receive the same
concessions that Lessee would otherwise make and receive in Comparable
Transactions and that Lessor will receive the same economic payments and make
the same concessions that Lessor would otherwise receive and make in Comparable
Transactions. Notwithstanding anything to the contrary contained in the
foregoing, in no event shall brokerage commissions payable in Comparable
Transactions, the build-out condition of the Premises to the extent paid for by
Lessee (without the application or use of any allowance or other funds provided
by Lessor), the value of any Lessee Owned Alterations, Utility Installations,
furniture, fixtures and equipment located in the Premises to the extent paid for
by Lessee (without the application or use of any allowance or other funds
provided by Lessor), loss of rental income during the marketing of the Premises,
or marketing expenses be taken into account in determining the Fair Market Rent
(e.g., Fair Market Rent shall not be reduced if Comparable Transactions include
brokerage commissions payable by the applicable landlords and Lessor has a
lesser or no obligation to pay brokerage commissions with respect to the
applicable Option Period, or by any anticipated or assumed loss of rental income
due to vacancy during any marketing of the Premises, or marketing expenses);
however, landlord work, tenant allowances and concessions shall be taken into
account in determining the Fair Market Rent.

(d) Commencing on the first anniversary of each Option Commencement Date, and on
each anniversary thereafter for the balance of the applicable Option Period
(each said adjustment date is hereinafter referred to as an “Adjustment Date”),
monthly Base Rent shall be increased to 103% of the monthly Base Rent in effect
immediately preceding the Adjustment Date.

66. Surrender of the Premises. Lessee shall peaceably surrender the Premises to
Lessor on the expiration or earlier termination of this Lease, in broom-clean
condition and in as good condition as when Lessee took possession, including,
without limitation, the repair of any damage to the Premises

 

- 16 -



--------------------------------------------------------------------------------

caused by the removal of any of Lessee’s personal property or trade fixtures
from the Premises, except for reasonable wear and tear. Notwithstanding anything
to the contrary contained herein, on or before the expiration or earlier
termination of this Lease, Lessee shall, at Lessee’s sole cost and expense
remove: any signage; improvements; and all electronic, fiber, computer, phone,
data and other cabling and wiring and related equipment that Lessor determines
in its reasonable judgment, are of a nature that the removal and repairs costs
of said items are materially in excess of the removal and repair costs
associated with standard office improvements. Any personal property of Lessee or
any transferee(s) left on or in any portion of the Project after the Expiration
Date or earlier termination of this Lease shall be conclusively deemed to have
been abandoned without any further notice whatsoever to Lessee by Lessor, and
title to said property shall pass to Lessor under this Lease. Lessor shall be
entitled, but not required, to store any such property in a commercially
reasonable manner, or, at Lessor’s option, dispose of said property in any
manner it deems appropriate, without compensation to Lessee. Lessor reserves the
right to charge Lessee for the cost of removal, storage and disposition of any
such personal property left on or in any portion of the Project following the
expiration or earlier termination of the Lease.

67. Right of First Negotiation.

In the event Lessor wishes to sell the Building or the entire Project (or any
portfolio that may include the Building, whether offered by Lessor or one or
more of Lessor’s affiliates) (such property to be sold, the “ROFN Property”),
Lessee shall have a one-time right of first offer to purchase all, and not less
than all, of the ROFN Property (the “ROFN”), together with all easements,
hereditaments and appurtenances thereto, and any and all improvements and
fixtures situated thereon. The ROFN shall be on the following terms and
conditions:

(a) Prior to offering to sell the ROFN Property to a third party, Lessor shall
notify Lessee in writing of its intent to sell the ROFN Property; such offer
shall be in writing (“ROFN Notice”).

(b) The term of the ROFN shall expire fifteen (15) business days after Lessee’s
receipt of the ROFN Notice (the “ROFN Termination Date”).

(c) Lessee may make an offer to purchase the ROFN Property on or prior to the
ROFN Termination Date by delivering to Lessor written notice of Lessee’s offer,
including all economic and other applicable terms, to purchase all but not less
than all of the ROFN Property (the “ROFN Offer”). Lessor shall have ten
(10) days after receipt of the ROFN Offer to elect whether or not to accept the
ROFN Offer by written notice to Lessee (“Lessor ROFN Response Notice”). In the
event either (A) Lessee fails to deliver the ROFN Offer on or prior to the ROFN
Termination Date, or (A) Lessor does not deliver to Lessee the Lessor ROFN
Response Notice accepting the ROFN Offer within such ten (10) day period, then
the ROFN shall expire and Lessee shall have no further right to purchase the
ROFN Property, time being of the essence with respect to such ROFN Offer (it
being understood that the ROFN is a one-time right only), and Lessor shall have
the right to sell all or a portion of the ROFN Property to third parties on such
terms as Lessor may elect.

 

- 17 -



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Section 67, the
ROFN shall terminate and be of no further force or effect if (i) this Lease or
Lessee’s right to possession of the Premises is terminated, (ii) there is any
Transfer other than a Permitted Transfer, or (iii) there is any Breach under the
Lease.

68. Signage. Subject to compliance with Applicable Requirements, Lessee may, at
its sole cost and expense, install (i) one (1) sign panel depicting its name
and/or logo on one side of a multi-tenant monument sign to be located in a
location(s) to be mutually agreed upon by the parties, and
(ii) (iii) Project-standard signage adjacent to all suite doors in the Premises.
All signage shall be in conformance with plans and specifications which set
forth the specific size of lettering, color, lighting, and appearance of said
signage, which plans and specifications shall be prepared by Lessee and subject
to Lessor’s approval. Lessee acknowledges and agrees that Lessor retains (and
shall retain throughout Lessee’s tenancy) absolute control over the exterior
appearance of the Premises, the Building and Project and in this regard any sign
or alteration that would in any way affect such appearance shall be subject to
Lessor’s prior written approval. The signage rights granted to Lessee in this
Section 68 are personal only to the Named Lessee, any Permitted Transferee and
any approved assignee or subtenant occupying not less than seventy-five percent
(75%) of the then-existing Premises, and, except with respect to any Permitted
Transfer or an approved assignee or subtenant occupying not less than
seventy-five percent (75%) of the then-existing Premises, may not be otherwise
assigned, subleased or transferred or succeeded to. Lessee shall be responsible
for all of the costs and expenses associated with the creation, installation,
use, maintenance, repair, replacement and removal of Lessee’s signage, as
necessary to keep the signage in good condition and in compliance with
Applicable Requirements and Lessor’s then-current signage program for the
Project. Lessee shall remove all signage by no later than the expiration or
earlier termination of this Lease and immediately repair any damage arising
therefrom and shall restore the affected portions of the Premises to
substantially the same condition as existed immediately prior to the
installation of such signage.

69. Interruption of Services; Telecommunications Services. The following is
hereby added at the end of Section 11 of the Lease:

Notwithstanding anything to the contrary contained in this Lease, if, through no
fault of Lessee, the Premises are rendered unusable for the normal conduct of
Lessee’s business solely as a result of the failure to provide, during the hours
and to the extent required under this Lease, (i) electrical power, (ii) heating,
ventilation and air conditioning, or (iii) city water (each occurrence described
in this Paragraph 69 is referred to herein as an “Abatement Event”), and the
means to remedy such failure are within Lessor’s reasonable control, then Lessee
shall deliver to Lessor notice of such Abatement Event (“Lessee’s Abatement
Notice”), and if such Abatement Event continues for three (3) consecutive
business days after Lessor’s receipt of Lessee’s Abatement Notice (the
“Eligibility Period”), then, without limitation as to any right of Lessor under
any insurance policy, Base Rent and Lessee’s Share of Common Area Operating
Expenses shall be abated in the proportion that the square feet of the portion
of the Premises that Lessee is prevented from using, and does not use, bears to
the total square feet of the Premises, after the expiration of the Eligibility
Period until such time as such utilities are reasonably restored for the normal
conduct of Lessee’s business. Except as expressly provided in this Paragraph 69,
nothing contained in this Paragraph 69 shall be interpreted to mean that Lessee
is excused from paying any Rent due under this Lease.

 

- 18 -



--------------------------------------------------------------------------------

Further, Lessee shall have the right to use any telecom conduits located in the
Premises as of the date Lessor delivers the Premises to Lessee and, subject to
Landlord’s approval (which approval shall not be unreasonably withheld,
conditioned or delayed), Lessee shall also have the right to construct new
conduits in the Premises and install in the Premises cables, equipment and other
related telecommunications facilities for Lessee’s network into the Premises;
provided, however, that any such construction and/or installation shall be
subject to Section 7.3 of the Lease and Section 66 of this Addendum above.

70. Damage or Destruction. The following is hereby added as Section 9.9 of the
Lease:

Notwithstanding anything to the contrary contained in this Section 9, (a) Lessor
may terminate this Lease in the event of Premises Partial Damage if Lessor
determines that Lessor will not reconstruct the Premises for a comparable use to
the use that currently exists, and (b) if Lessor terminates this Lease under
Sections 9.3(ii) or 9.5 above for lack of available insurance proceeds, then if
Lessor rebuilds the Premises for a comparable use to the use that currently
exists within two (2) years after the date of the damage in question, then upon
substantial completion of such rebuild of the Premises, Lessee shall have the
right to continue this Lease in full force and effect on the same terms set
forth in this Lease as if this Lease had not been terminated; provided, that, in
the event the damage in question occurs during the last two (2) years of the
then-existing Term, then Lessor shall only be required to restore the Premises
in accordance with the terms of this Section 9 (including covering any shortage
of insurance proceeds to the extent required herein) if Lessee exercises the
then applicable Option to extend the Term (it being acknowledged and agreed
that, as applicable, the time period for exercising any such Option shall be
appropriately modified to effectuate the terms of this sentence, but the
provisions of this paragraph shall not be construed to provide Lessee with any
additional Option or Options to extend the Term beyond those in Section 64 of
this Addendum above).

71. Miscellaneous.

(a) Subject to the terms and conditions of the Lease and this Addendum,
including, without limitation, the rules and regulations attached hereto as
Exhibit C, beginning on the Commencement Date, Lessor shall allow Lessee access
to the Premises twenty-four (24) hours per day, seven (7) days per week.

(b) Notwithstanding anything to the contrary contained in Section 6.2 of the
Lease, Lessor has not received any written notice from any governmental
authority stating that the Premises or the Project is in violation of any
applicable laws relating to Hazardous Substances; provided, that Lessee’s sole
remedy for any breach of such representation and warranty shall be for Lessor
to, within a reasonable period of time, cause any such non-compliance to be
remedied in accordance with, and subject to, the terms of this Lease.

(c) Notwithstanding anything to the contrary contained in the Lease, no
affiliate (including, without limitation, officers, directors, agent, employees,
contractors or members of Lessor) of Lessor (other than the Lessor itself) nor
any affiliate (including, without limitation, officers, directors, agent,
employees, contractors or members of Lessee) of Lessee (other than Lessee
itself) shall have any

 

- 19 -



--------------------------------------------------------------------------------

personal liability with respect to any of the provisions of the Lease or the
Premises or Project. If Lessor is in breach or default with respect to Lessor’s
obligations under the Lease, Lessee shall look solely to the equity interest of
Lessor in the Premises and the proceeds therefrom for the satisfaction of
Lessee’s remedies or judgments. No real, personal, or mixed property of Lessor
or any affiliate (including, without limitation, officers, directors, agent,
employees, contractors or members of Lessor) of Lessor (other than the Project)
or any affiliate (including, without limitation, officers, directors, agent,
employees, contractors or members of Lessee) of Lessee (other than property of
Lessee itself), as the case may be, wherever situated, shall be subject to levy
to satisfy any judgment against Lessor or Lessee, respectively.

(d) Notwithstanding anything to the contrary contained in the Lease, if after
expiration or termination of this Lease, Lessee remains in possession of the
Premises, such hold-over shall constitute a month-to-month tenancy upon all the
provisions of this Lease (except as to term and Base Rent). Either party may
terminate such tenancy by giving the other party at least thirty (30) days
advance notice of the date of termination. In the event Lessee holds over after
Lessor delivers at least thirty (30) days prior written notice to Lessee stating
that Lessor does not consent to such holding over, Lessee shall indemnify,
defend and hold harmless Lessor from and against all losses, costs, damages
and/or claims sustained by Lessor resulting from retention of possession by
Lessee. The provisions of this Paragraph shall not constitute a waiver by Lessor
of any right of re-entry as otherwise available to Lessor, nor shall receipt of
any Rent or any other act appearing to affirm the tenancy operate as a waiver of
the right to terminate this Lease for a breach by Lessee hereof.

(e) Lessor and Lessee acknowledge that the content of the Lease, this Addendum
and any related documentation prepared or delivered in connection with the
Lease, is confidential information. Each party shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than, on a confidential basis, to such
party’s financial, legal, and space planning consultants and professionals and
proposed lenders and/or equity participants or as otherwise required by law or
legal process.

(f) In the event there is a conflict between the terms and conditions of the
Lease and this Addendum, the terms of this Addendum shall control.

(g) The Lease and this Addendum may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute the same instrument. Facsimile or electronically
transmitted signatures on the Lease and this addendum shall be deemed to have
the same force and effect as original signatures.

(h) Each and every indemnity of both Lessor and Lessee contained in the Lease
shall expressly survive the expiration of the Term or earlier termination of the
Lease.

 

- 20 -



--------------------------------------------------------------------------------

EXHIBIT A

LEASED PREMISES

 

LOGO [g395616grp2.jpg]

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Work Letter shall set forth the terms and conditions relating to the
construction of the Lessee Improvements (as hereinafter defined). This Work
Letter is essentially organized chronologically and addresses the issues of the
construction of the Lessee Improvements, in sequence, as such issues will likely
arise during the actual construction of the Lessee Improvements. All references
in this Work Letter to “the Lease” shall mean the relevant portions of the
Standard Industrial/Commercial Multi-Tenant Lease-Net (together with the
Addendum attached thereto) to which this Work Letter is attached as Exhibit B
and of which this Work Letter forms a part, and all references in this Work
Letter to Sections of “this Work Letter” shall mean the relevant portions of
Sections 1 through 5 of this Work Letter.

SECTION 1

THE PREMISES

Lessee has inspected and hereby approves the condition of the base, shell and
core (a) of the Premises (the “Base, Shell and Core”) and agrees that, subject
to Section 57 of the Addendum, the Base, Shell and Core shall be delivered to
Lessee in its current “AS-IS, WHERE-IS” condition with all faults and without
representation, warranty or improvements by Lessor of any kind whatsoever. The
Lessee Improvements shall be designed and constructed pursuant to this Work
Letter. Any costs of design and construction of the Lessee Improvements shall be
a “Lessee Improvement Allowance Item” (as that term is defined in Section 2.2 of
this Work Letter). Concurrently with the execution of the Lease by Lessor,
Lessor shall provide Lessee with a set of “as-built” drawings of the Premises in
CAD or other compatible format.

SECTION 2

LESSEE IMPROVEMENTS

2.1 Lessee Improvement Allowance. Lessee shall be entitled to a one-time
improvement allowance (the “Lessee Improvement Allowance”) in the amount of up
to Four Million Two Hundred Thousand and 00/100 Dollars ($4,200,000.00) (i.e.,
$70.00 per rentable square foot of the Premises), for the costs reasonably
relating to the design and construction of Lessee’s initial improvements that
are to be permanently affixed to the Premises (the “Lessee Improvements”).
Notwithstanding anything to the contrary contained herein, if any portion of the
Lessee Improvement Allowance is not used by Lessee within twelve (12) months
following the Commencement Date, such portion shall be deemed waived with no
further obligation by Lessor with respect thereto. In no event shall Lessor be
obligated to make disbursements pursuant to this Lessee Work Letter in a total
amount that exceeds the Lessee Improvement Allowance, and in no event shall
Lessee be entitled to any excess, credit, deduction or offset against Rent for
any unused portion of the Lessee Improvement Allowance. Lessee shall be
responsible for and shall pay all costs of the Lessee Improvements in excess of
the Lessee Improvement Allowance. Notwithstanding anything to the contrary
contained in this Work Letter, in addition to the Lessee Improvement Allowance,
Lessor agrees, so long as Lessee is not in Breach of the Lease or this Work
Letter, to pay or reimburse, as applicable (the “Test-Fit Payment”), within
thirty (30) days after delivery to Lessor of reasonable

 

- 1 -



--------------------------------------------------------------------------------

supporting documentation therefor, up to a maximum amount (the “Test-Fit Cap”)
of $0.15 per rentable square foot of the Premises (i.e., up to $9,000.00), for
the reasonable space planning and/or architectural fees incurred by Lessee for
an initial space/pricing plan for the Premises. Lessee shall be responsible for
and shall pay on demand all such costs in excess of the Test-Fit Cap (subject to
Lessor’s obligations with respect to the Lessee Improvement Allowance), and,
subject to Lessor’s obligations with respect to the Lessee Improvement
Allowance, in no event shall Lessor be obligated to make any disbursement
pursuant to the immediately preceding sentence in a total amount that exceeds
the Test-Fit Cap, and in no event shall Lessee be entitled to any excess,
credit, deduction or offset against Rent for any unused portion of the Test-Fit
Payment payable by Lessor pursuant to the terms of this last paragraph of
Section 2.1. If any portion of the Test-Fit Payment payable by Lessor under this
last paragraph of Section 2.1 is not used by Lessee within six (6) months
following the Commencement Date for the purposes permitted herein,
payment/reimbursement with respect to such portion shall be deemed waived with
no further obligation by Lessor with respect thereto. The parties acknowledge
that the Lessee Improvement Allowance and the Test Fit Cap set forth hereinabove
are subject to change in the event the approved Final Space Plan indicates a
rentable square footage of other than 60,000, and in such event, any such
changes shall be confirmed by the parties in writing in accordance with the last
sentence of Section 2.1 of the Lease.

2.2 Disbursement of the Lessee Improvement Allowance.

2.2.1 Lessee Improvement Allowance Items. Except as otherwise set forth in this
Work Letter, the Lessee Improvement Allowance shall be disbursed by Lessor for
costs reasonably related to the construction of the Lessee Improvements,
including, without limitation, for the following items and costs (collectively,
the “Lessee Improvement Allowance Items”): (a) payment of the fees of the
“Architect” and the “Engineers,” as those terms are defined in Section 3.1 of
this Work Letter, and payment of the fees incurred by, and the cost of documents
and materials supplied by, Lessor and Lessor’s consultants in connection with
the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.1 of this Work Letter; (b) the cost of “Permits,” as that
term is defined in Section 3.4 of this Work Letter; (c) the cost of any changes
in the Base, Shell and Core required by the Construction Drawings; (d) the cost
of any changes to the Construction Drawings or Lessee Improvements required by
applicable building codes (the “Code”); (e) any increase in power distribution
to the Premises; and (f) the payment of all hard and “soft” (i.e., any
architectural, engineering or design costs) costs related to the Lessee
Improvements. If the actual cost of the Lessee Improvements is less than the
Lessee Improvement Allowance, Lessee shall not be entitled to any excess,
credit, deduction or offset against Rent.

2.2.2 Disbursements. Lessee shall deliver to Lessor from time to time: (a) a
request for payment on a form reasonably acceptable to Lessor (such as an AIA
Application For Payment); (b) invoices marked as paid for the labor rendered and
materials delivered to the Premises; (c) executed conditional mechanics’ lien
releases reasonably acceptable to Lessor from those “Lessee’s Agents,” as that
term is hereinafter defined, who have performed the Lessee Improvements for
which payment is requested, which releases shall comply with the appropriate
provisions of all applicable laws; and (d) with respect to any previous
advances, unconditional mechanics’ lien releases from those Lessee’s Agents who
have performed work in connection with the Lessee Improvements for which payment
was disbursed, which releases shall comply with the appropriate provisions of
all applicable laws. Thereafter, Lessor shall deliver a check to Lessee made
payable to Lessee in payment of the lesser of: (i) the amounts so requested by
Lessee, as set

 

- 2 -



--------------------------------------------------------------------------------

forth in this Section 2.2.2, less a ten percent (10%) retention (the aggregate
amount of such retentions to be known as the “Final Retention”), and (ii) the
balance of any remaining available portion of the Lessee Improvement Allowance
(not including the Final Retention); provided, that Lessor does not reasonably
dispute any request for payment based on non-compliance of any work with the
“Approved Working Drawings,” as that term is defined in Section 3.4 below, or
due to any substandard work. Lessor’s payment of such amounts shall not be
deemed Lessor’s approval or acceptance of the work furnished or materials
supplied as set forth in Lessee’s payment request.

2.2.3 Final Retention. Subject to the provisions of this Work Letter, a check
for the Final Retention payable to Lessee shall be delivered by Lessor to Lessee
following Lessor’s receipt of paid receipts (as referenced in Section 2.2.2
above) totaling the amount of the Lessee Improvement Allowance (or any lesser
amount Lessee receives in lieu of the full amount of the Lessee Improvement
Allowance, which Lessee shall evidence in a writing delivered to Lessor),
provided that with respect to work for which any portion of the Lessee
Improvement Allowance is paid (a) Lessee delivers to Lessor properly executed
unconditional mechanics’ lien releases in compliance with all applicable laws,
(b) Lessee has satisfied its obligations under Section 4.5 below, and (c) Lessor
has determined that no substandard work exists. Notwithstanding the foregoing,
Lessee shall deliver final lien releases in compliance with all applicable laws
for all Lessee Improvements promptly upon substantial completion of the Lessee
Improvements.

2.2.4 Standard Lessee Improvement Package. Lessor has established
specifications, rules and regulations (collectively, the “Specifications”) for
the Building standard components to be used in the construction of the Lessee
Improvements and, more generally, for the construction of the Lessee
Improvements (collectively, the “Standard Lessee Improvement Package”), which
Specifications are available upon request by Lessee. The quality of the Lessee
Improvements shall be equal to or of greater quality than the applicable quality
therefor specified in the Specifications, and the construction of the Lessee
Improvements shall otherwise be in accordance with the Specifications, provided
that Lessor may, at Lessor’s option, require the Lessee Improvements to comply
with only certain Specifications. Lessor may make changes to the Specifications
for the Standard Lessee Improvement Package from time to time.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Lessee shall retain an
architect/space planner subject to Lessor’s prior written approval, which shall
not be unreasonably withheld, conditioned or delayed (the “Architect”) to
prepare the “Construction Drawings,” as that term is defined in this
Section 3.1, and engineering consultants subject to Lessor’s prior written
approval, which shall not be unreasonably withheld, conditioned or delayed (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, life-safety and
sprinkler work of the Lessee Improvements. Lessee has selected and Lessor hereby
approves Ewing Cole as Lessee’s architect/space planner. The plans and drawings
to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings”. All Construction Drawings shall
comply with the drawing format and specifications as determined by Lessor, and
shall be subject to Lessor’s approval. Lessor shall advise Lessee in writing
within ten (10) business days after Lessor’s receipt of any Construction
Drawings if the same are unsatisfactory or incomplete in any respect and shall
describe in reasonable

 

- 3 -



--------------------------------------------------------------------------------

detail its objections to the Construction Drawings, but if Lessee shall have
provided Lessor with prior drafts of such Construction Drawings then the review
period shall be three (3) business days. Lessee and Architect shall verify, in
the field, the dimensions and conditions as shown on the relevant portions of
the base Building plans, and Lessee and Architect shall be solely responsible
for the same, and Lessor shall have no responsibility in connection therewith.
Lessor’s review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Lessor’s review of the same,
or obligate Lessor to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Lessor or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance that may be rendered
to Lessee by Lessor or Lessor’s space planner, architect, engineers and
consultants, Lessor shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Lessee’s waiver and indemnity set forth in the Lease
shall specifically apply to the Construction Drawings.

3.2 Final Space Plan. Within ninety (90) days following the execution of the
Lease, Lessee shall supply Lessor, for Lessor’s approval (which approval shall
not be unreasonably withheld, conditioned or delayed, it being acknowledged and
agreed that the reasons for disapproval set forth in Sections 3.3.3 through
3.3.7 of this Work Letter below shall also apply to Lessor’s approval or
disapproval of the Final Space Plan), with four (4) copies signed by Lessee of
its final space plan (the “Final Space Plan”) for the Lessee Improvements before
any architectural working drawings have been commenced. The Final Space Plan
shall include a layout and designation of all offices, rooms and other
partitioning, their intended use, and equipment to be contained therein. Lessor
may request clarification or more specific drawings for special use items not
included in the Final Space Plan. Lessor shall advise Lessee within ten
(10) business days after Lessor’s receipt of the Final Space Plan for the
Premises if the same is unsatisfactory or incomplete in any respect and shall
describe in reasonable detail its objections to the Final Space Plan, but if
Lessee shall have provided Lessor with prior drafts of such Final Space Plan
then the review period shall be three (3) business days. If Lessee is so
advised, Lessee shall promptly cause the Final Space Plan to be revised to
correct any deficiencies or other matters Lessor may reasonably require.

3.3 Final Working Drawings. Upon the approval of the Final Space Plan by Lessor,
Lessee shall promptly, and, in any event, within fifteen (15) days after such
approval, cause the Architect and the Engineers to complete the architectural
and engineering drawings for the Lessee Improvements, and the final
architectural working drawings in a form that is sufficiently complete to allow
subcontractors to bid on the work and to obtain all Permits (collectively, the
“Final Working Drawings”), and shall submit the same to Lessor for Lessor’s
approval. Lessee shall supply Lessor with four (4) copies signed by Lessee of
such Final Working Drawings, along with electronic copies in full-sized PDF and
CAD. Lessor shall advise Lessee within ten (10) business days after Lessor’s
receipt of the Final Working Drawings if the same is unsatisfactory or
incomplete in any respect. If Lessee is so advised, Lessee shall immediately
revise the Final Working Drawings in accordance with such review and any
disapproval of Lessor in connection therewith. Lessee shall make no changes,
modifications or alterations to the Final Working Drawings or the Lessee
Improvements without the prior written consent of Lessor, which consent may be
withheld at Lessor’s option if such change, modification or alteration would, in
Lessor’s sole and absolute discretion:

3.3.1 directly or indirectly delay substantial completion of the Lessee
Improvements,

 

- 4 -



--------------------------------------------------------------------------------

3.3.2 increase the cost of designing or constructing the Lessee Improvements, be
of a quality lower than the applicable quality therefor specified in the
Specifications, or otherwise violate the Specifications,

3.3.3 require modification to any portion of the Project other than the
Premises,

3.3.4 detrimentally affect any of the Premises, Building and/or Project
utilities, systems or structure, or the value, use or appearance of the
Premises, Building and/or Project,

3.3.5 interfere with the operations of any other Lessee or occupant of the
Project,

3.3.6 materially increase the cost of operating the Premises, Building and/or
Project, or

3.3.7 violate any agreement or applicable law that affects the Building and/or
Project or binds Lessor, including, without limitation, the Lease.

3.4 Permits. Promptly after approval by Lessor of the Final Working Drawings
(the “Approved Working Drawings”), Lessee shall submit the Approved Working
Drawings to the appropriate municipal authorities for all applicable building
permits necessary to allow “Contractor,” as that term is defined in Section 4.1
of this Work Letter, to commence and fully complete the construction of the
Lessee Improvements (including, without limitation, any certificate of occupancy
or its jurisdictional equivalent, the “Permits”), and, in connection therewith,
Lessee shall coordinate with Lessor in order to allow Lessor, at its option and
without cost or expense to Lessor (except to the extent included in the Lessee
Improvement Allowance), to take part in all phases of the permitting process and
shall supply Lessor, as soon as possible, with all plan check numbers and dates
of submittal and obtain the Permits as soon as possible. Lessee hereby agrees
that neither Lessor nor Lessor’s consultants shall be responsible for obtaining
any Permit and that the obtaining of the same shall be Lessee’s responsibility;
provided, however, that Lessor shall, in any event, cooperate with Lessee at no
cost to Lessor (except to the extent included in the Lessee Improvement
Allowance) in executing Permit applications and performing other ministerial
acts reasonably necessary to enable Lessee to obtain any such Permit. No
changes, modifications or alterations in the Approved Working Drawings may be
made without the prior written consent of Lessor, which consent may be withheld
at Lessor’s option if such change, modification or alteration would, in Lessor’s
sole and absolute discretion, cause any of the results described in Sections
3.3.1-3.3.7 above.

3.5 Time Deadlines. Lessee shall use its best, good faith efforts and all due
diligence to cause the Architect and the Engineers to complete all phases of the
Construction Drawings and the permitting process and to receive the Permits as
soon as possible, and, in that regard, shall meet with Lessor on a scheduled
basis to be determined by Lessor, to discuss Lessee’s progress in connection
with the same. Lessee agrees to comply with any time deadlines mutually agreed
upon with Lessor and to prosecute construction of the Lessee Improvements in
accordance with all time deadlines provided in this Work Letter and in a
workmanlike manner continuously and diligently to completion, which shall be as
soon as reasonably possible. The Commencement Date shall be

 

- 5 -



--------------------------------------------------------------------------------

extended on a day for day basis for each day that Lessor fails to timely respond
to any written request for approval from Lessee set forth in this Work Letter,
but only to the extent such failure to respond actually delays Lessee’s
construction of the Lessee Improvements.

SECTION 4

CONSTRUCTION OF THE LESSEE IMPROVEMENTS

4.1 Contractor and Subcontractors. A general contractor shall be retained by
Lessee to construct the Lessee Improvements. Such general contractor (the
“Contractor”) shall be approved in writing by Lessor, such approval not to be
unreasonably withheld, conditioned or delayed. Lessee has selected and Lessor
hereby approves KPRS as Lessee’s Contractor. The Contractor shall be required to
use the fire and life-safety subcontractor designated by Lessor. Lessee shall
cause the Contractor to prepare a construction schedule and Lessee shall submit
the same to Lessor for Lessor’s approval.

4.2 Intentionally Omitted.

4.3 Lessee’s Agents. Lessee shall not permit the use of any subcontractors,
laborers, materialmen, suppliers or contractors (collectively, “Lessee’s
Agents”) in the construction of any Lessee Improvements if such use would, in
Lessor’s reasonable judgment, violate the terms of any agreement between Lessor
and any union providing work, labor or services at the Project or disturb labor
harmony with the workforce or trades engaged in performing other work, labor or
services at the Project. If any violation or disturbance occurs, Lessee, upon
demand by Lessor, shall immediately cause all labor, materials and equipment
causing such violation or disturbance to be removed from the Project. Lessee
agrees to protect, defend, indemnify and hold Lessor harmless from and against
any and all claims in any way arising or resulting from or in connection with
any such violation and/or disturbance.

4.4 Construction of Lessee Improvements.

4.4.1 Lessee’s Agents.

4.4.1.1. Lessor’s General Conditions for Lessee’s Agents and Lessee Improvement
Work. The Lessee Improvements shall be constructed substantially in accordance
with the Approved Working Drawings.

4.4.1.2. Indemnity. Lessee’s indemnity of Lessor as set forth in the Lease shall
also apply with respect to any and all claims in any way arising or resulting
from or in connection with or related to any act or omission of Lessee or
Lessee’s Agents, or anyone directly or indirectly employed by any of them, or in
connection with Lessee’s non-payment of any amount arising out of the Lessee
Improvements and/or any disapproval of all or any portion of any request for
payment. Such indemnity by Lessee, as set forth in the Lease, shall also apply
with respect to any cost of the Lessee Improvements in excess of the Lessee
Improvement Allowance, and all claims in any way arising or resulting from or in
connection with or related to Lessor’s performance of any ministerial acts
reasonably necessary (a) to permit Lessee to complete the Lessee Improvements,
or (b) to enable Lessee to obtain any Permit for the Premises.

 

- 6 -



--------------------------------------------------------------------------------

4.4.1.3. Requirements of Contractor. The Contractor shall guarantee and warranty
to Lessee and for the benefit of Lessor that the Lessee Improvements shall be
free from any defects in workmanship and materials for a period of not less than
one (1) year from the date of completion thereof. The Contractor shall be
responsible for the replacement or repair, without additional charge, of all
work done or furnished in accordance with its contract and any of its
subcontracts that shall become defective within one (1) year after the
completion of the work. The correction of such work shall include, without
additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Lessee Improvements
and/or the Premises that may be damaged or disturbed thereby. All such
warranties and guarantees as to materials or workmanship of and with respect to
the Lessee Improvements shall be contained in the applicable contracts and shall
be written such that such guarantees and warranties shall inure to the benefit
of both Lessor and Lessee, as their respective interests may appear, and can be
directly enforced by either. Lessee covenants to give to Lessor any assignment
or other assurances that may be necessary to effect such right of direct
enforcement.

4.4.1.4. Insurance Requirements.

4.4.1.4.1 General Coverages. Lessee shall cause the Contractor to carry worker’s
compensation insurance covering all employees, and shall also cause the
Contractor to carry public liability insurance, including property damage, all
with limits, in form and with companies as are required to be carried by Lessee
as set forth in the Lease. The Contractor shall submit to Lessor a Certificate
of Insurance naming Lessor, Lessor’s property manager and any other party
designated by Lessor as additional insureds.

4.4.1.4.2 Special Coverages. Lessee shall carry “Builder’s All Risk” insurance
in an amount to be approved by Lessor covering the construction of the Lessee
Improvements, and such other insurance as Lessor may require, it being
understood and agreed that the Lessee Improvements shall be insured by Lessee
pursuant to the Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Lessor. There shall be no requirement that all of
Lessee’s Agents shall carry excess liability and Products and Completed
Operation Coverage insurance.

4.4.1.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.4.1.4 shall be delivered to Lessor before the commencement of
construction of the Lessee Improvements and before the Contractor’s equipment is
moved onto the site. All such policies of insurance shall contain a provision
providing that the company writing such policy shall deliver to Lessor thirty
(30) days prior written notice of any cancellation or lapse of the effective
date or any reduction in the amounts of such insurance. If the Lessee
Improvements are damaged by any cause during the course of the construction
thereof, Lessee shall immediately repair the same at Lessee’s sole cost and
expense. The Contractor shall maintain all of the foregoing insurance coverage
in force until the Lessee Improvements are fully completed and accepted by
Lessor. All policies carried under this Section 4.4.1.4 shall insure Lessor and
Lessee, as their interests may appear, as well as Contractor and Lessee’s
Agents. All insurance, except Worker’s Compensation, maintained by Lessee’s
Agents shall preclude subrogation claims by the insurer against anyone insured
thereunder. Such insurance shall provide that it is primary insurance as
respects the owner and that any other insurance maintained by the owner is
excess and

 

- 7 -



--------------------------------------------------------------------------------

noncontributing with the insurance required hereunder. The requirements for the
foregoing insurance shall not derogate from the provisions for indemnification
of Lessor by Lessee under Section 4.4.1.2 of this Work Letter.

4.4.2 Governmental Compliance. The Lessee Improvements shall comply in all
respects with the following: (a) state, federal, city and quasi-governmental
laws, codes, ordinances and regulations, including, without limitation, as may
apply according to the rulings of the controlling public official, agent or
other person; (b) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (c) Building material manufacturer’s specifications.

4.4.3 Inspection by Lessor. Lessor shall have the right to inspect the Lessee
Improvements at all times during construction; provided, however, that Lessor’s
failure to inspect the Lessee Improvements shall in no event constitute a waiver
of any of Lessor’s rights hereunder nor shall Lessor’s inspection of the Lessee
Improvements constitute Lessor’s approval of the same. Should Lessor disapprove
any portion of the Lessee Improvements, Lessor shall notify Lessee in writing of
such disapproval in reasonable detail and shall specify the items disapproved.
Any defects or deviations in, and/or disapproval by Lessor of, the Lessee
Improvements shall be rectified by Lessee at no expense to Lessor; provided,
that if Lessor determines that a defect or deviation exists or disapproves of
any matter in connection with any portion of the Lessee Improvements and such
defect, deviation or matter might adversely affect the structure or the
mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Premises or the Building, Lessor may take
such action as Lessor deems necessary, at Lessee’s expense and without incurring
any liability on Lessor’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Lessee Improvements until such time as the defect,
deviation and/or matter is corrected to Lessor’s satisfaction.

4.5 Notice of Completion; Copy of Record Set of Plans. Within ten (10) days
after substantial completion of construction of the Lessee Improvements, Lessee
shall cause a Notice of Completion (or its jurisdictional equivalent) to be
recorded in the office of the County Recorder of the county in which the
Building is located in accordance with applicable laws, and shall furnish a copy
thereof to Lessor upon such recordation. If Lessee fails to do so, Lessor may
execute and file the same on behalf of Lessee as Lessee’s agent for such
purpose, at Lessee’s sole cost and expense. Upon substantial completion of the
Lessee Improvements, (a) Lessee shall cause the Architect and Contractor to
(i) update the Approved Working Drawings as necessary to reflect all changes
made to the Approved Working Drawings during the course of construction,
(ii) certify to the best of their knowledge that the “record-set” of as-built
drawings are true and correct, which certification shall survive the expiration
or earlier termination of the Lease, and (iii) deliver to Lessor two
(2) reproducible sets of copies of such record set of drawings (and/or, at
Lessor’s election, a reproducible copy in electronic form to include full-sized
PDF and CAD), (b) Lessee shall deliver to Lessor a copy of all warranties,
guaranties and operating manuals and information relating to the improvements,
equipment and systems in the Premises, and (c) Lessee shall deliver to Lessor
the original signed permit card, indicating final approval by all applicable
departments.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 5

MISCELLANEOUS

5.1 Lessee’s Representative. Prior to commencement of construction of the Lessee
Improvements, Lessee shall designate a representative with respect to the
matters set forth in this Work Letter, who, until further written notice to
Lessor, shall have full authority and responsibility to act on behalf of Lessee
as required in this Work Letter.

5.2 Lessor’s Representative. Prior to commencement of construction of the Lessee
Improvements, Lessor shall designate a representative with respect to the
matters set forth in this Work Letter, who, until further notice to Lessee,
shall have full authority and responsibility to act on behalf of Lessor as
required in this Work Letter.

5.3 Time of the Essence in this Lessee Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. In all instances where Lessee is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Lessor’s sole option, at the end of such period the
item shall automatically be deemed approved or delivered by Lessee and the next
succeeding time period shall commence.

5.4 Lessee’s Default. Notwithstanding any provision to the contrary contained in
this Work Letter, if a Breach by Lessee under the Lease, or a default by Lessee
under this Work Letter, has occurred at any time before completion of the Lessee
Improvements, then (a) in addition to all other rights and remedies granted to
Lessor pursuant to the Lease, Lessor shall have the right to withhold payment of
all or any portion of the Lessee Improvement Allowance, and (b) all other
obligations of Lessor under the terms of this Work Letter shall be forgiven
until such time as such default is cured pursuant to the terms of the Lease.

5.5 Delay Event. Notwithstanding any term or provision contained in this Work
Letter or the Lease, in the event Lessee is delayed in its construction of the
Lessee Improvements as a direct result of a Delay Event (as that term is defined
below), provided that said Delay Event actually prevents Lessee from
substantially completing construction of the Lessee Improvements in the Premises
by December 1, 2016 and Lessee provides written notice to Lessor of the
occurrence of such Delay Event as provided below, then the Commencement Date
(and any abatement period affected thereby) shall be extended one (1) day for
each day that Lessee proves (with commercially reasonable evidence) that the
Lessee Improvements would have been substantially completed by December 1, 2016,
but for such Delay Event.

For purposes of this Lease, a “Delay Event” shall mean any actual delay to the
extent reasonably resulting from the acts or omissions of Lessor or Lessor’s
agents, officers, employees or contractors, including, but not limited to,
(i) any failure of Lessor to timely approve or disapprove in accordance with the
terms of the Lease and/or this Work Letter any Construction Drawings or provide
any authorizations or approvals required from Lessor (and so requested by Lessee
in writing) for the completion of the construction of the Lessee Improvements or
to approve or disapprove any contractors, subcontractors or other person whose
engagement or retention by Lessee requires Lessor approval, provided that if no
specific time period is provided in this Work Letter or the Lease with respect
to such authorizations or approvals, the time period in which Lessor shall be
required to provide or withhold such authorizations or approvals shall be ten
(10) business days after Lessor’s receipt of a request therefor from Lessee;
(ii) any unreasonable and material interference by Lessor, its agents or
contractors with the completion of the Lessee Improvements; (iii) any failure of

 

- 9 -



--------------------------------------------------------------------------------

Lessor to make the Premises reasonably available to Contractor in accordance
with the terms of the Lease; (iv) any failure of Lessor to provide Contractor
and/or Lessee with reasonably adequate access to the Premises in accordance with
the terms of the Lease and this Work Letter; or (v) any failure of Lessor to
cause utility services to be provided to the Premises to the extent such utility
services are available on commercially reasonable terms. Notwithstanding the
foregoing, a Delay Event shall only be deemed to occur if Lessee delivers
written notice to Lessor of such Delay Event within two (2) business days
following the occurrence thereof and Lessor fails to cure such alleged Delay
Event within such two (2) business day period.

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT C

RULES & REGULATIONS

 

1. Lessee shall not suffer or permit the obstruction of any Common Areas,
including driveways, walkways and stairways.

 

2. Lessor reserves the right to refuse access to any persons Lessor in good
faith judges to be a threat to the safety, reputation, or property of the
Building, the Project and/or their occupants.

 

3. Lessee shall not make or permit any noise or odors that annoy or interfere
with other lessees or persons having business within the Building or the
Project.

 

4. Lessee shall not keep animals or birds within the Building and shall not
bring bicycles, motorcycles or other vehicles into areas not designated as
authorized for same.

 

5. Lessee shall not make, suffer or permit litter except in appropriate
receptacles for that purpose.

 

6. Lessee shall be responsible for the inappropriate use of any toilet rooms,
plumbing or other utilities. No foreign substances of any kind are to be
inserted therein.

 

7. Lessee shall not deface the walls, partitions or other surfaces of the
Premises, Building or Project.

 

8. Lessee shall not suffer or permit anything in or around the Premises or
Building that causes excessive vibration or floor loading in any part of the
Building.

 

9. Lessee shall not employ any service or contractor for services or work to be
performed in the Building, except as approved by Lessor, which approval shall
not be unreasonably withheld, conditioned or delayed or except as otherwise
permitted in Lessee’s lease with Lessor (the “Lease”).

 

10. Lessee shall return all keys at the termination of its tenancy and shall be
responsible for the cost of replacing any keys that are lost.

 

11. No Lessee, employee or invitee shall go upon the roof of the Building unless
for activities relating to installation, maintenance or repair of any satellite
dish, antennas or cables for Lessee’s business which are permitted under the
Lease and performed by authorized, licensed and insured contractors.

 

12. Lessee shall not suffer or permit smoking or carrying of lighted cigars or
cigarettes in areas reasonably designated by Lessor or by applicable government
agencies as non-smoking areas.

 

13. The Premises shall not be used for lodging, cooking or food preparation
except for food preparation and cooking for the benefit of Lessee’s employees.

 

14. Lessee shall comply with all safety, fire protection and evacuation
regulations established by Lessor or any applicable government agencies.

 

15. Lessor reserves the right to waive any one of these rules or regulations,
and/or as to any particular Lessee, and any such waiver shall not constitute a
waiver of any other rule or regulation or any subsequent application thereof to
such Lessee.

 

16. Lessee assumes all risks from theft or vandalism and agrees to keep its
Premises locked as may be required.

 

- 1 -



--------------------------------------------------------------------------------

17. Lessor reserves the right to make such other reasonable, non-discriminatory
rules and regulations as it may from time to time deem necessary for the
appropriate operation and safety of the Building and its occupants. Lessee
agrees to abide by these and such rules and regulations.

 

18. In the event of any conflict between the terms of these Rules and
Regulations and the terms of the Lease, the terms of the Lease shall control.

PARKING RULES AND REGULATIONS

 

1. Parking areas shall be used only for parking by vehicles no larger than full
size, passenger automobiles and for no other purpose. No storage of any items
including but not limited to trucks, trailers, shipping/storage containers,
boxes and pallets shall be permitted in either the parking areas or the Common
Areas.

 

2. Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Lessor for such activities.

 

3. Parking stickers or identification devices shall be the property of Lessor
and be returned to Lessor by the holder thereof upon termination of the holder’s
parking privileges. Lessee will pay such replacement charge as is reasonably
established by Lessor for the loss of such device(s).

 

4. Lessor reserves the right to relocate all or a part of parking spaces within
the parking area serving the Building and to reasonably allocate them between
compact and standard size spaces, as long as the same complies with applicable
laws, ordinances and regulations.

 

5. Users of the parking area will obey all posted signs and park only in the
areas designated for vehicle parking.

 

6. Unless otherwise instructed, every person using the parking area is required
to park and lock his own vehicle. Lessor will not be responsible for any damage
to vehicles, injury to persons or loss of property, all of which risks are
assumed by the party using the parking area.

 

7. The maintenance, washing, waxing or cleaning of vehicles in the parking areas
or Common Areas is prohibited.

 

8. Lessee shall be responsible for seeing that all of its employees, agents and
invitees comply with the applicable parking rules, regulations, laws and
agreements.

 

9. Lessor reserves the right to modify these rules and/or adopt such other
reasonable, non-discriminatory rules and regulations it may deem necessary for
the proper operation of the parking area.

 

10. Such parking use as is herein provided is intended merely as a license only
and no bailment is intended or shall be created hereby.

 

11. In the event of any conflict between the terms of these Parking Rules and
Regulations and the terms of the Lease, the terms of the Lease shall control.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT D

CONFIRMATION OF SQUARE FOOTAGE OF PREMISES (AND RELATED ITEMS)

Date:                                                              
                   

 

To: 2383 UTAH, LLC

                                           

                                           

Re:    Standard Industrial/Commercial Multi-Tenant Lease—Net dated
                    ,                     between 2383 Utah, LLC, a Delaware
limited liability company (“Landlord”) and Kite Pharma, Inc., a Delaware
corporation (“Tenant”), concerning 2383 Utah Avenue, El Segundo, California.

In accordance with the terms of the Lease, we wish to advise and/or confirm as
follows:

 

  1. That, based upon the approved Final Space Plan, the rentable square footage
of the Premises is             .

 

  2. Base Rent payable by Tenant throughout the Term shall be as set forth
below:

[INSERT BASE RENT TABLE]

 

  3. That Lessee’s Share with respect to the Building is     % and Lessee’s
Share with respect to the Project is     %.

 

  4. The Lessee Improvement Allowance is $             .

 

  5. The Test-Fit Cap is $             .

 

  6. Letter of Credit Amount is $             .

 

  TENANT:   KITE PHARMA, INC.,       a Delaware corporation       By:  

    

        Name:  

 

        Its:  

 

      Dated:  

 

 

 



--------------------------------------------------------------------------------

[Confirmation by Landlord]   

2383 UTAH, LLC,

a Delaware limited liability company

   By:        2383 Utah Industrial Capital, LLC,       a California limited
liability company,       By:        Big Utah Partners, LLC,         

a California limited liability company

its Managing Partner

      By:       

Heartland Investments, Inc.,

a California corporation

            By:   

 

               Lawrence N. Field, President   



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF IRREVOCABLE LETTER OF CREDIT

(CITY NATIONAL BANK LETTERHEAD)

ISSUE DATE:                     

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER:                     

 

BENEFICIARY:    2383 UTAH, LLC       433 N. CAMDEN DRIVE       BEVERLY HILLS, CA
90210       ATTN: PROPERTY MANAGER    APPLICANT:    KITE PHARMA, INC.       2225
COLORADO AVE       SANTA MONICA, CALIFORNIA 90404       ATTN: CORPORATE
CONTROLLER   

AMOUNT: TWO MILLION ONE HUNDRED TWENTY-ONE THOUSAND SIX HUNDRED AND 00/100 U.S.
DOLLARS ($2,121,600.00)

EXPIRY DATE AND PLACE: DECEMBER 1, 2017 AT CITY NATIONAL BANK, INTERNATIONAL
DEPARTMENT, LOS ANGELES, CALIFORNIA

LADIES/GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN FAVOR OF THE
ABOVE NAMED BENEFICIARY AVAILABLE BY PAYMENT OF YOUR DRAFT(S) AT SIGHT IN THE
FORM ATTACHED HERETO AS EXHIBIT 1 WITH APPROPRIATE INSERTIONS AND ACCOMPANIED BY
DOCUMENTS AS SPECIFIED BELOW:

 

1. THIS ORIGINAL STANDBY LETTER OF CREDIT, AND AMENDMENT(S), IF ANY.

 

2. BENEFICIARY’S SIGNED AND DATED STATEMENT WORDED AS FOLLOWS:

“THE UNDERSIGNED, AN AUTHORIZED SIGNER FOR 2383 UTAH INDUSTRIAL CAPITAL, LLC
(HEREINAFTER REFERRED TO AS ‘BENEFICIARY’) CERTIFIES THAT THE AMOUNT OF THE
ATTACHED SIGHT DRAFT REPRESENTS FUNDS DUE AND PAYABLE TO BENEFICIARY PURSUANT TO
THAT CERTAIN STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE BY AND BETWEEN
BENEFICIARY, AS LESSOR, AND KITE PHARMA, INC., AS LESSEE, DATED (INSERT DATE OF
LEASE) FOR PREMISES AT 2383 UTAH AVENUE, EL SEGUNDO, CA. BENEFICIARY FURTHER
CERTIFIES THAT AN EVENT OF DEFAULT BY

 

- 1 -



--------------------------------------------------------------------------------

THE TENANT IN THE PERFORMANCE OF ANY OF THE TERMS, PROVISIONS AND CONDITIONS OF
THE LEASE HAS OCCURRED AND HAS NOT BEEN CURED. THEREFORE, WE ARE DRAWING THE
AMOUNT OF (INSERT AMOUNT OF SIGHT DRAFT) UNDER CITY NATIONAL BANK LETTER OF
CREDIT NUMBER (LC NUMBER).”

OR,

“THE UNDERSIGNED, AN AUTHORIZED SIGNER FOR 2383 UTAH, LLC (HEREINAFTER REFERRED
TO AS ‘BENEFICIARY’), CERTIFIES THAT WE ARE IN RECEIPT OF A WRITTEN NOTICE FROM
CITY NATIONAL BANK OF ITS ELECTION NOT TO EXTEND THE FOLLOWING REFERENCED LETTER
OF CREDIT FOR AN ADDITIONAL PERIOD OF ONE YEAR, AND AS OF THE DATE OF THIS
DRAWING, WE HAVE NOT RECEIVED AN ACCEPTABLE REPLACEMENT LETTER OF CREDIT FROM
KITE PHARMA, INC. THEREFORE, PURSUANT TO THAT CERTAIN STANDARD
INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE BY AND BETWEEN BENEFICIARY, AS LESSOR,
AND KITE PHARMA, INC., AS LESSEE, DATED (INSERT DATE OF LEASE) FOR PREMISES AT
2383 UTAH AVENUE, EL SEGUNDO, CA, WE ARE DRAWING THE AMOUNT OF (INSERT AMOUNT OF
SIGHT DRAFT) UNDER CITY NATIONAL BANK LETTER OF CREDIT NUMBER (LC NUMBER).”

SPECIAL CONDITIONS:

1. PARTIAL DRAWINGS UNDER THIS LETTER OF CREDIT ARE PERMITTED. IF YOUR DEMAND
REPRESENTS A PARTIAL DRAW, WE WILL ENDORSE THE ORIGINAL LETTER OF CREDIT OF SUCH
PAID PARTIAL DRAW AND RETURN THE ORIGINAL LETTER OF CREDIT TO YOU BY OVERNIGHT
COURIER SEVICE AT THE TIME OF YOUR PARTIAL DRAW PAYMENT FOR ANY FUTURE DRAWS.

2. MULTIPLE PRESENTATIONS ARE ALLOWED.

3. IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR AN ADDITIONAL PERIOD OF ONE
(1) YEAR FROM THE EXPIRY DATE HEREOF OR ANY FUTURE EXPIRY DATE, UNLESS AT LEAST
SIXTY (60) DAYS PRIOR TO ANY EXPIRATION DATE, WE SHALL NOTIFY THE BENEFICIARY BY
OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS, THAT WE ELECT NOT TO EXTEND THIS
LETTER OF CREDIT FOR ANY SUCH ADDITIONAL PERIOD. HOWEVER, IN THE EVENT SUCH
NOTICE IS GIVEN, YOU MAY DRAW THE THEN FULL AVAILABLE AMOUNT OF THIS LETTER OF
CREDIT IN ACCORDANCE WITH THE TERMS HEREIN. IN NO EVENT SHALL THIS LETTER OF
CREDIT BE EXTENDED BEYOND MARCH 31, 2024, THE FINAL EXPIRATION DATE.

 

- 2 -



--------------------------------------------------------------------------------

4. PROVIDED THIS LETTER OF CREDIT IS EXTENDED IN ACCORDANCE WITH SPECIAL
CONDITION NUMBER 3, THE AVAILABLE AMOUNT OF THIS LETTER OF CREDIT DURING ANY
AVAILABILITY PERIOD SHALL BE THE LESSER OF:

(1) THE EXISTING AVAILABLE AMOUNT OF THIS LETTER OF CREDIT AS A RESULT OF ANY
PRIOR DRAWINGS PAID UNDER THIS LETTER OF CREDIT, AND

(2) THE BELOW SCHEDULED AVAILABLE AMOUNT FOR THAT AVAILABILITY PERIOD, PROVIDED,
IN EACH CASE, THAT WE HAVE NOT RECEIVED AT OUR OFFICE PRIOR TO THE APPLICABLE
EFFECTIVE REDUCTION DATE AS SET FORTH BELOW, WRITTEN NOTIFICATION FROM THE
BENEFICIARY BY OVERNIGHT COURIER SERVICE WORDED AS FOLLOWS: (INSERT DATES)

“I, (INSERT NAME OF SIGNER), AN AUTHORIZED SIGNER FOR (INSERT NAME OF
BENEFICIARY) (HEREINAFTER REFERRED TO AS ‘BENEFICIARY’), CERTIFY THAT THE LETTER
OF CREDIT REDUCTION SCHEDULED FOR JANUARY 2, 20     , UNDER THAT CERTAIN
STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE BY AND BETWEEN BENEFICIARY,
AS LESSOR, AND KITE PHARMA, INC., AS LESSEE, IS NOT PERMITTED. THEREFORE, THE
SCHEDULED REDUCTION AS OF JANUARY 2, 20     , SET FORTH IN CITY NATIONAL BANK
LETTER OF CREDIT NUMBER (LC NUMBER) IS TO BE SUSPENDED PENDING NOTIFICATION TO
CITY NATIONAL BANK BY US THAT THE SCHEDULED REDUCTION IS TO BE REINSTATED.”

UPON OUR RECEIPT OF SUCH NOTICE, WE SHALL CONSIDER THE SCHEDULED REDUCTIONS
SUSPENDED AND ADVISE THE APPLICANT AND BENEFICIARY ACCORDINGLY.

THE LETTER OF CREDIT REDUCTION SCHEDULE AS SET FORTH BELOW IN THIS LETTER OF
CREDIT SHALL BE REINSTATED UPON RECEIPT BY US AT OUR OFFICE OF A WRITTEN
NOTIFICATION FROM THE BENEFICIARY BY OVERNIGHT COURIER SERVICE WORDED AS
FOLLOWS: (INSERT DATES)

“I, (INSERT NAME OF SIGNER), AN AUTHORIZED SIGNER FOR (INSERT NAME OF
BENEFICIARY), HEREBY GIVE CITY NATIONAL BANK AUTHORIZATION RELATING TO CITY
NATIONAL BANK LETTER OF CREDIT NUMBER (LC NUMBER) FOR THE REINSTATEMENT OF THE
LETTER OF CREDIT AMOUNT REDUCTION SCHEDULED FOR JANUARY 2, 20    , AND ANY
SCHEDULED REDUCTION THEREAFTER, SUBJECT TO FUTURE NOTIFICATIONS IN ACCORDANCE
WITH PARAGRAPH 4 OF THE LETTER OF CREDIT.”

 

AVAILABILITY PERIOD   AVAILABLE AMOUNT

FROM LC ISSUE DATE THROUGH JANUARY 1, 2018

  USD             

JANUARY 2, 2018 THROUGH JANUARY 1, 2019

  USD             

JANUARY 2, 2019 THROUGH JANUARY 1, 2020

  USD             

JANUARY 2, 2020 THROUGH JANUARY 1, 2021

  USD             

JANUARY 2, 2021 THROUGH JANUARY 1, 2022

  USD             

JANUARY 2, 2022 THROUGH JANUARY 1, 2023

  USD            

JANUARY 2, 2023 THROUGH JANUARY 1, 2024

  USD            

JANUARY 2, 2024 THROUGH MARCH 31, 2024

  USD            

 

- 3 -



--------------------------------------------------------------------------------

5. THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY BY THE BENEFICIARY.
TRANSFER OF THIS LETTER OF CREDIT IS SUBJECT TO CITY NATIONAL BANK’S RECEIPT OF
A FULLY COMPLETED BENEFICIARY’S INSTRUCTIONS IN THE FORM ATTACHED HERETO AS
EXHIBIT ‘A’, ACCOMPANIED BY THE ORIGINAL OF THIS LETTER OF CREDIT AND
AMENDMENT(S), IF ANY. SUCH TRANSFER REQUEST BY THE BENEFICIARY SHALL BE
EFFECTIVE BY CITY NATIONAL BANK’S ENDORSEMENT OF THE TRANSFER ON THE ORIGINAL
LETTER OF CREDIT AND ITS DELIVERY BY US TO THE TRANSFEREE. TRANSFER FEES ARE FOR
ACCOUNT OF THE APPLICANT.

DRAWING DOCUMENTS, INCLUDING THE SIGHT DRAFT, MAY BE PRESENTED TO CITY NATIONAL
BANK FOR PAYMENT AT THE BELOW STATED LOS ANGELES ADDRESS BY HAND, SAME DAY
MESSENGER, OVERNIGHT COURIER SERVICE OR REGISTERED MAIL WITH RETURNED RECEIPT
REQUESTED.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT FROM THE
BENEFICIARY REQUEST THAT PAYMENT BE MADE BY TRANFSER TO AN ACCOUNT OR ACCOUNT
NUMBER, WE WILL RELY ON SUCH TO FULFIL THE OBLIGATION UNDER THIS STANDBY LETTER
OF CREDIT TO EFFECT PAYMENT.

WE HEREBY ENGAGE WITH YOU THAT ALL SIGHT DRAFTS DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY HONORED IF
PRESENTED FOR PAYMENT AT THE OFFICE OF CITY NATIONAL BANK, INTERNATIONAL
DEPARTMENT, 555 SOUTH FLOWER STREET, 24TH FLOOR, LOS ANGELES, CALIFORNIA 90071
ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER OF CREDIT.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED, THIS LETTER OF CREDIT IS ISSUED
SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES 1998 (“ISP98”), INTERNATIONAL
CHAMBER OF COMMERCE PUBLICATION NO. 590.

SHOULD YOU HAVE OCCASION TO COMMUNICATE WITH US REGARDING THIS LETTER OF CREDIT,
KINDLY DIRECT YOUR COMMUNICATION TO THE ATTENTION OF OUR STANDBY LETTER OF
CREDIT DEPARTMENT AT THE ABOVE ADDRESS OR PHONE (213) 673-8640, MAKING SPECIFIC
REFERENCE TO OUR LETTER OF CREDIT NUMBER (LC NUMBER).

SINCERELY,

CITY NATIONAL BANK

 

- 4 -



--------------------------------------------------------------------------------

THIS EXHIBIT 1 IS AN INTEGRAL PART OF IRREVOCABLE STANDBY LETTER OF CREDIT
NUMBER                     

SIGHT DRAFT

  DATED:                     

 

  TO: CITY NATIONAL BANK

    555 SOUTH FLOWER STREET, 24TH FLOOR

    LOS ANGELES, CALIFORNIA 90071

    ATTN: INTERNATIONAL DEPARTMENT

AT SIGHT, PAY TO THE ORDER OF:                                          
                                       

THE SUM OF                                          
                                        U.S. DOLLARS

(USD                                         )

DRAWN UNDER LETTER OF CREDIT NO. (LC NUMBER) OF CITY NATIONAL BANK, LOS ANGELES,
CALIFORNIA.

 

(INSERT NAME OF BENEFICIARY) BY:   

 

   (SIGNATURE) NAME:   

 

   (PRINTED NAME) TITLE:   

 

PAYMENT OF THE AMOUNT SPECIFIED IN THIS DRAFT SHOULD BE MADE BY WIRE TRANSFER TO
THE ACCOUNT OF BENEFICIARY AT:

 

NAME OF BANK:  

 

    WITH ABA NUMBER:  

                      

ACCOUNT NAME OF BENEFICIARY:  

 

      ACCOUNT NUMBER OF BENEFICIARY:  

 

     

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT ‘A’

THIS EXHIBIT IS AN INTEGRAL PART OF CITY NATIONAL BANK IRREVOCABLE STANDBY
LETTER OF CREDIT NO.

TRANSFER INSTRUCTIONS FORM

 

TO:    DATE:                         City National Bank       International
Department       555 South Flower Street, 24th Floor       Los Angeles,
California 90071       RE: City National Bank Letter of Credit No.
                        Dated                        

Ladies/Gentlemen:

For value received, the undersigned beneficiary hereby irrevocably transfers to:

(Name of Transferee)

(Address of Transferee)

all rights of the undersigned beneficiary to draw under the above-referenced
Letter of Credit in its entirety.

By this transfer, all rights of the undersigned beneficiary in such Letter of
Credit are transferred to the transferee and the transferee shall have the sole
rights as beneficiary thereof, including sole rights relating to any amendments
whether increases or extensions or other amendments and whether now existing or
hereafter made. All amendments are to be advised direct to the transferee
without necessity of any consent of or notice to the undersigned beneficiary.

The original of the Letter of Credit is returned herewith together with any and
all amendments, and we ask you to endorse the transfer on the reverse of the
Letter of Credit, and forward it direct to the transferee with your customary
notice of transfer.

 

Beneficiary name:

     

Signature Guaranteed

 

        The beneficiary’s signature with title conforms with that on file with
us and as such is authorized for the execution of this document.

Authorized Signature:

 

      Name of Bank:

Name of signer:

 

      Authorized Signature:

Title of signer:

 

      Name of signer:      

Title of signer:

 

     

Telephone number:

 

 

- 6 -